EXHIBIT 10.1

EXECUTION COPY

$400,000,000

CREDIT AGREEMENT

Dated as of July 28, 2014

among

CBIZ OPERATIONS, INC.,

as the Borrower,

CBIZ, INC.,

BANK OF AMERICA, N.A.,

as Agent, a Lender, Issuing Bank and Swing Line Bank,

and

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO

 

 

 

MERRILL LYNCH, PIERCE FENNER & SMITH INCORPORATED,

as

Sole Lead Arranger and Book Manager

JPMORGAN CHASE BANK, N.A., KEYBANK NATIONAL ASSOCIATION, FIFTH

THIRD BANK, HUNTINGTON NATIONAL BANK, PNC BANK, NATIONAL

ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION,

as

Co-Syndication Agents

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I DEFINITIONS

     1   

1.01

  Certain Defined Terms      1   

1.02

  Other Interpretive Provisions      26   

1.03

  Accounting Principles      27   

1.04

  Letter of Credit Amounts      28   

ARTICLE II THE CREDITS

     28   

2.01

  Amounts and Terms of Commitments      28   

2.02

  Loan Accounts      29   

2.03

  Procedure for Borrowing      30   

2.04

  Conversion and Continuation Elections      32   

2.05

  Termination or Reduction of Commitments      34   

2.06

  Optional Prepayments      34   

2.07

  Mandatory Prepayments of Loans      35   

2.08

  Repayment      35   

2.09

  Interest      35   

2.10

  Fees      36   

2.11

  Computation of Fees and Interest      37   

2.12

  Payments by the Borrower      37   

2.13

  Payments by the Lenders to the Agent      38   

2.14

  Sharing of Payments, Etc.      39   

2.15

  Cash Collateral      39   

2.16

  Defaulting Lenders      40   

2.17

  Increase in Commitments      42   

ARTICLE III THE LETTERS OF CREDIT

     44   

3.01

  The Letter of Credit Subfacility      44   

3.02

  Issuance, Amendment and Renewal of Letters of Credit      45   

3.03

  Drawings and Reimbursements      47   

3.04

  Repayment of Participations      49   

3.05

  Role of the Issuing Bank      49   

3.06

  Obligations Absolute      50   

3.07

  Letter of Credit Fees      50   

3.08

  Uniform Customs and Practice      51   

3.09

  Letters of Credit Issued for the Company and Subsidiaries      51   

3.10

  Outstanding Letters of Credit      51   

ARTICLE IV TAXES, YIELD PROTECTION AND ILLEGALITY

     52   

4.01

  Taxes      52   

4.02

  Illegality      54   

 

i



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

4.03

  Increased Costs and Reduction of Return      55   

4.04

  Funding Losses      56   

4.05

  Inability to Determine Rates      57   

4.06

  Certificates of Lenders      57   

4.07

  Survival      58   

4.08

  Replacement of Lenders      58   

ARTICLE V CONDITIONS PRECEDENT

     58   

5.01

  Conditions of Effectiveness and Initial Credit Extensions      58   

5.02

  Conditions to All Credit Extensions      60   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     61   

6.01

  Corporate Existence and Power      61   

6.02

  Corporate Authorization; No Contravention      61   

6.03

  Governmental Authorization      61   

6.04

  Binding Effect      62   

6.05

  Litigation      62   

6.06

  No Default      62   

6.07

  ERISA Compliance      62   

6.08

  Use of Proceeds; Margin Regulations      63   

6.09

  Title to Properties      63   

6.10

  Taxes      64   

6.11

  Financial Condition      64   

6.12

  Environmental Matters      64   

6.13

  OFAC      65   

6.14

  Regulated Entities      65   

6.15

  No Burdensome Restrictions      65   

6.16

  Solvency      65   

6.17

  Labor Relations      65   

6.18

  Copyrights, Patents, Trademarks, Etc.      65   

6.19

  Subsidiaries      66   

6.20

  Broker’s; Transaction Fees      66   

6.21

  Insurance      66   

6.22

  Swap Obligations      66   

6.23

  Full Disclosure      66   

6.24

  Anti-Corruption Laws      66   

ARTICLE VII AFFIRMATIVE COVENANTS

     67   

7.01

  Financial Statements      67   

7.02

  Certificates; Other Information      68   

7.03

  Notices      69   

 

ii



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

7.04

  Preservation of Corporate Existence, Etc.      70   

7.05

  Maintenance of Property      70   

7.06

  Insurance      70   

7.07

  Payment of Obligations      71   

7.08

  Compliance with Laws      71   

7.09

  Compliance with ERISA      71   

7.10

  Inspection of Property and Books and Records      71   

7.11

  Environmental Laws      72   

7.12

  Use of Proceeds      72   

7.13

  Solvency      72   

7.14

  Further Assurances      72   

7.15

  New Subsidiaries      72   

7.16

  Post-Closing Covenant      73   

ARTICLE VIII NEGATIVE COVENANTS

     73   

8.01

  Limitation on Liens      73   

8.02

  Disposition of Assets      75   

8.03

  Consolidations and Mergers      76   

8.04

  Loans and Investments      77   

8.05

  Limitation on Indebtedness      78   

8.06

  Transactions with Affiliates      79   

8.07

  Use of Proceeds      79   

8.08

  Contingent Obligations      79   

8.09

  Lease Obligations      80   

8.10

  Restricted Payments      80   

8.11

  ERISA      81   

8.12

  Change in Business      82   

8.13

  Accounting Changes      82   

8.14

  Leverage Ratio      82   

8.15

  Fixed Charge Coverage Ratio      82   

8.16

  No Impairment of Intercompany Transfers; Burdensome Restrictions      82   

8.17

  Excluded Subsidiaries      82   

8.18

  Modification of Convertible Debt      82   

8.19

  Anti-Corruption Laws      82   

8.20

  Sanctions      82   

ARTICLE IX EVENTS OF DEFAULT

     83   

9.01

  Event of Default      83   

9.02

  Remedies      85   

9.03

  Rights Not Exclusive      86   

 

iii



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE X THE AGENT

     86   

10.01

  Appointment and Authority      86   

10.02

  Rights as a Lender      86   

10.03

  Exculpatory Provisions      86   

10.04

  Reliance by Agent      87   

10.05

  Delegation of Duties      87   

10.06

  Resignation of Agent      88   

10.07

  Non-Reliance on Agent and Other Lenders      88   

10.08

  No Other Duties, Etc.      89   

10.09

  Withholding Tax      89   

10.10

  Guaranty Matters      90   

10.11

  Reimbursement by Lenders      90   

ARTICLE XI MISCELLANEOUS

     90   

11.01

  Amendments and Waivers      90   

11.02

  Notices; Effectiveness; Electronic Communication      91   

11.03

  No Waiver; Cumulative Remedies      93   

11.04

  Costs and Expenses      93   

11.05

  Borrower Indemnification; Waiver of Consequential Damages      94   

11.06

  Payments Set Aside      95   

11.07

  Successors and Assigns      95   

11.08

  Assignments by Lenders; Participations; Register      96   

11.09

  Treatment of Certain Information; Confidentiality      100   

11.10

  Set-off      100   

11.11

  Notification of Addresses, Lending Offices, Etc.      101   

11.12

  Counterparts      101   

11.13

  Severability      101   

11.14

  No Third Parties Benefited      101   

11.15

  Governing Law; Jurisdiction; Venue; Etc.      101   

11.16

  WAIVER OF JURY TRIAL      103   

11.17

  USA PATRIOT Act Notice      103   

11.18

  Survival of Representations and Warranties      103   

11.19

  No Advisory or Fiduciary Responsibility      103   

11.20

  Entire Agreement      104   

 

iv



--------------------------------------------------------------------------------

Table of Contents

 

         Page

 

SCHEDULES

Schedule 1.01

 

Existing Letters of Credit

  

Schedule 2.01

 

Commitments

  

Schedule 6.05(b)

 

Litigation

  

Schedule 6.07(d)

 

Pension Plans

  

Schedule 6.11

 

Permitted Liabilities

  

Schedule 6.19

 

Subsidiaries and Minority Interests

  

Schedule 8.02

 

Specified Asset Sales

  

Schedule 8.04

 

Existing Investments

  

Schedule 8.05

 

Existing Indebtedness

  

Schedule 8.08

 

Contingent Obligations

  

Schedule 11.02

 

Lending Offices; Addresses for Notices

   EXHIBITS

Exhibit A

 

Form of Notice of Borrowing

  

Exhibit B

 

Form of Notice of Conversion/Continuation

  

Exhibit C

 

Form of Compliance Certificate

  

Exhibit D-1

 

Form of Legal Opinion of Akin Gump Strauss Hauer & Feld LLP

  

Exhibit D-2

 

Form of Legal Opinion of Company’s general counsel

  

Exhibit E

 

Form of Assignment and Assumption

  

Exhibit F-1

 

Form of Promissory Note – Revolving Loan

  

Exhibit F-2

 

Form of Promissory Note – Swing Line Loan

  

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of July 28, 2014, (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”) among CBIZ Operations, Inc., an Ohio corporation (the “Borrower”),
CBIZ, Inc., a Delaware corporation (the “Company”), the several financial
institutions from time to time party to this Agreement (collectively, the
“Lenders” and each, a “Lender”), Bank of America, N.A., as Agent, as Issuing
Bank and as Swing Line Bank, Merrill Lynch, Pierce Fenner & Smith Incorporated,
as Arranger, and JPMorgan Chase Bank, N.A., KeyBank National Association, Fifth
Third Bank, Huntington National Bank, PNC Bank, National Association and U.S.
Bank National Association, as Co-Syndication Agents.

WHEREAS, the Company, the Lenders and the Agent entered into that certain Credit
Agreement dated as of June 4, 2010 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”) to make
available to the Company a revolving credit facility with a letter of credit
subfacility;

WHEREAS, the Borrower is a Wholly-Owned direct Subsidiary of the Company;

WHEREAS, the Borrower, the Company, the Lenders and the Agent desire to
refinance the amounts outstanding under the Existing Credit Agreement with Loans
to the Borrower under this Agreement upon the terms and conditions set forth
herein and terminate the Existing Credit Agreement in its entirety;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

ARTICLE I

DEFINITIONS

1.01 Certain Defined Terms. The following terms have the following meanings:

“2006 Indenture” means that certain Indenture, dated as of May 30, 2006,
executed and delivered by the Company pursuant to which the Company issued
puttable cash pay convertible debt in an original principal amount of
$100,000,000.

“2010 Indenture” means that certain Indenture, dated as of September 27, 2010,
executed and delivered by the Company pursuant to which the Company issued
puttable cash pay convertible debt in an original principal amount of
$130,000,000.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a

 

1



--------------------------------------------------------------------------------

merger or consolidation or any other combination with another Person (other than
a Person that is a Subsidiary) provided that after giving effect to the merger
the Person is a Subsidiary or the Borrower, the Company or a Subsidiary is the
surviving entity.

“Adjusted Total Leverage Threshold” means with respect to any period of
calculation, (x) the last day of which occurs during a Post-Acquisition Covenant
Relief Period, 3.50:1.00 and (y) ending at all other times, 3.25:1.00.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, membership interests, by contract,
or otherwise.

“Agent” means Bank of America in its capacity as administrative agent for the
Lenders hereunder, and any successor administrative agent arising under
Section 10.06.

“Agent-Related Persons” means Bank of America and any successor agent arising
under Section 10.09 and any successor letter of credit issuing bank hereunder,
together with their respective Affiliates, and the partners, officers,
directors, employees, advisors, agents and attorneys-in-fact of such Persons and
Affiliates.

“Agent’s Payment Office” means the address for payments set forth on Schedule
11.02 or such other address as the Agent may from time to time specify.

“Agreement” has the meaning set forth in the preamble.

“Applicable Margin” shall mean on any date the applicable percentage set forth
below based upon the Total Leverage Ratio shown in the Compliance Certificate
then most recently delivered to the Agent and the Lenders:

 

Revolving Loans / Letters of Credit

    Fees  

Total Leverage Ratio

   Base
Rate     Eurodollar
Rate     Letter of Credit
Fees     Commitment Fee  

³ 3.50:1.00

     1.250 %      2.250 %      2.250 %      0.400 % 

³ 3.00:1.00, but < 3.50:1.00

     1.000 %      2.000 %      2.000 %      0.350 % 

³ 2.50:1.00, but < 3.00:1.00

     0.750 %      1.750 %      1.750 %      0.300 % 

³ 2.00:1.00, but < 2.50:1.00

     0.500 %      1.500 %      1.500 %      0.250 % 

< 2.00:1.00

     0.250 %      1.250 %      1.250 %      0.200 % 

 

2



--------------------------------------------------------------------------------

; provided however that (i) for the period from the Closing Date to and
including the delivery of the Compliance Certificate for the period ending
September 30, 2014, the Applicable Margin shall be determined as if the Total
Leverage Ratio for such period were greater than or equal to 2.50:1.00 but less
than 3.00:1.00, and (ii) if the Company shall have failed to deliver to the
Lenders by the date required hereunder any Compliance Certificate pursuant to
Section 7.02(b), then from the date such Compliance Certificate was required to
be delivered until the date of such delivery the Applicable Margin shall be
determined as if the Total Leverage Ratio for such period was greater than or
equal to 3.50:1.00. Each change in the Applicable Margin (other than pursuant to
clause (i) immediately above, which change shall take effect as provided in such
clause) shall take effect with respect to all outstanding Loans on the third
Business Day immediately succeeding the day on which such Compliance Certificate
is received by the Agent. Notwithstanding the foregoing, no reduction in the
Applicable Margin shall be effected if a Default or an Event of Default shall
have occurred and be continuing on the date when such change would otherwise
occur, it being understood that on the third Business Day immediately succeeding
the day on which such Default or Event of Default is either waived or cured
(assuming no other Default or Event of Default shall be then pending), the
Applicable Margin shall be reduced (on a prospective basis) in accordance with
the then most recently delivered Compliance Certificate (or clause (i) above, as
applicable). Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Margin for any period shall be
subject to the provisions of Section 2.11(c).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and book manager.

“Attorney Costs” means and includes all reasonable and customary fees and
disbursements of any law firm or other external counsel, the allocated cost of
internal legal services and all disbursements of internal counsel related to
this Agreement and the other Loan Documents.

“Bank of America” means Bank of America, N.A., a national banking association,
and its successors.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended.

“Base Rate” means, for any day, the highest of (i) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate”, (ii) the Federal Funds Rate for such day plus 0.50% per
annum and (iii) the

 

3



--------------------------------------------------------------------------------

Eurodollar Rate in effect for such day for a one-month Interest Period
commencing on such day plus 1.00% per annum. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such announced rate. Any change in the prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Revolving Loan, or a L/C Advance, that bears interest
based on the Base Rate.

“Borrower” means CBIZ Operations, Inc., an Ohio corporation.

“Borrowing” means a borrowing hereunder consisting of Loans of the same Type
made to the Borrower on the same day by the Lenders under Article II, and, in
the case of Eurodollar Rate Loans, having the same Interest Period.

“Borrowing Date” means any date on which a Borrowing occurs under Section 2.03.

“Budgeted EBITDA” has the meaning set forth in Section 7.02(d).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Agent’s Payment Office is located and, if such
day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.

“Capital Expenditures” means, for any period and with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing of fixed or capital assets or additions to equipment
(including replacements, capitalized repairs and improvements during such
period) which should be capitalized under GAAP on a consolidated balance sheet
of such Person and its Subsidiaries.

“Capital Lease” has the meaning specified in the definition of “Capital Lease
Obligations.”

“Capital Lease Obligations” means all monetary obligations of the Company or any
of its Subsidiaries under any leasing or similar arrangement which, in
accordance with GAAP, is classified as a capital lease (“Capital Lease”).

“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Agent, the Lenders and the Swing Line Bank or the Issuing
Bank, as applicable, as collateral for the L/C Obligations, Obligations in
respect of Swing Line

 

4



--------------------------------------------------------------------------------

Loans, or obligations of Lenders to fund participations in respect of either
thereof, as the context may require, cash or deposit account balances or, if the
Issuing Bank or Swing Line Bank benefitting from such collateral shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to (a) the Agent and (b) the
Issuing Bank or the Swing Line Bank (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Consideration” means, in respect of any Acquisition, collectively, the
total cash consideration paid by the Company or any of its Subsidiaries upon the
consummation of such Acquisition plus Indebtedness of the target company or
operations assumed by the Company or any of its Subsidiaries (other than
payments by the target company prior to the Acquisition), plus any deferred
payments booked as a liability upon the consummation of such Acquisition.

“Cash Equivalents” means:

(a) securities issued or fully guaranteed or insured by the government of the
United States or Canada or any agency thereof and backed by the full faith and
credit of the United States or Canada having maturities of not more than six
months from the date of acquisition;

(b) certificates of deposit, time deposits, Eurodollar time deposits, repurchase
agreements, reverse repo agreements, or bankers’ acceptances, having in each
case a tenor of not more than six months, issued by any Lender, or by any
commercial bank organized under the laws of the United States, any state thereof
or the District of Columbia or Canada or any province thereof having combined
capital and surplus of not less than $100,000,000 whose short term securities
are rated at least A-1 by Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business, and P-1 by Moody’s Investors Service,
Inc.;

(c) commercial paper of an issuer rated at least A-1 by Standard & Poor’s
Ratings Services, a Standard & Poor’s Financial Services LLC business, or P-1 by
Moody’s Investors Service Inc. and in either case having a tenor of not more
than three months;

(d) money market funds that invest principally in Cash Equivalents described in
clauses (a) through (c) hereof.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in

 

5



--------------------------------------------------------------------------------

connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means (a) any Person or any two or more Persons (in each
case other than (i) a Person that is a stockholder of the Company as of the date
of this Agreement and (ii) (x) Michael G. DeGroote, (y) any Person related to
him by blood, marriage or adoption and (z) any trust, corporation, partnership
or other entity, the beneficiaries, stockholders, partners, owners or Persons
beneficially holding a majority or more controlling interest of which consist of
any one or more of the Persons described in the preceding clauses (x) and (y))
acting in concert acquiring beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Exchange Act),
directly or indirectly, of capital stock of the Company (or other securities
convertible into such capital stock) representing 35% or more of the combined
voting power of all capital stock of the Company entitled to vote in the
election of directors, other than capital stock having such power only by reason
of the happening of a contingency, (b) during any period of 24 consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of the Company cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors) or (c) the
Company fails to directly own 100% of the equity interests in the Borrower.

“Closing Date” means the date on which all conditions precedent set forth in
Section 5.01 are satisfied or waived by all Lenders.

“Co-Syndication Agent” means each of JPMorgan Chase Bank, N.A., KeyBank National
Association, Fifth Third Bank, Huntington National Bank, PNC Bank, National
Association and U.S. Bank National Association, in its capacity as syndication
agent for the credit facility evidenced by this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.

 

6



--------------------------------------------------------------------------------

“Commitment” means, collectively, the Revolving Loan Commitment and the Swing
Line Loan Maximum Amount.

“Commitment Fee” has the meaning specified in Section 2.10(b).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” means CBIZ, Inc., a Delaware corporation.

“Company Materials” has the meaning specified in Section 7.02.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated Interest Expense” means, for any period, gross consolidated
interest expense (after giving effect to any increase in interest expense
resulting from net amount of payments made or received with respect to Permitted
Swap Obligations; provided, however, that no net reduction in interest expense
shall be permitted if the Company should receive more payments than the Company
makes with respect thereto) for the period (including all commissions,
discounts, fees and other charges in connection with standby letters of credit
and similar instruments) for the Company and its Subsidiaries (other than
Excluded Subsidiaries), plus the portion of the upfront costs and expenses for
Swap Contracts (to the extent not included in gross interest expense) fairly
allocated to such Swap Contracts as expenses for such period, as determined in
accordance with GAAP and after giving effect to any Swap Contract then in
effect.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability of that Person, whether or not contingent, with or without recourse,
(a) with respect to any Indebtedness, lease, dividend, letter of credit or other
obligation (the “primary obligations”) of another Person (the “primary
obligor”), including any obligation of that Person (i) to purchase, repurchase
or otherwise acquire such primary obligations or any security therefor, (ii) to
advance or provide funds for the payment or discharge of any such primary
obligation, or to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
item, level of income or financial condition of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (iv) otherwise to assure or hold
harmless the holder of any such primary obligation against loss in respect
thereof (each, a “Guaranty Obligation”); (b) with respect to any Surety
Instrument (other than any Letter of Credit) issued for the account of that
Person or as to which that Person is otherwise liable for reimbursement of
drawings or payments; (c) to purchase any materials, supplies or other property
from, or to obtain the services of, another Person if the relevant contract or
other related document or obligation requires that payment for such materials,
supplies or other property, or for such services, shall be made regardless of
whether delivery of such materials, supplies or other property is ever made or
tendered, or such services are ever performed or tendered,

 

7



--------------------------------------------------------------------------------

(d) in respect of any Swap Contract or (e) contingent, deferred purchase price
consideration obligations with respect to any Acquisition, including, without
limitation, any “earn-out” obligations; provided, however, that neither the term
“Contingent Obligation” nor the term “Guaranty Obligation” shall include
obligations in respect of insurance, reinsurance, surety or fidelity contracts,
bonds or policies entered into or issued in the ordinary course of business.
Except as otherwise expressly provided herein, the amount of any Contingent
Obligation shall (i) in the case of Guaranty Obligations, be deemed equal to the
stated or determinable amount of the primary obligation in respect of which such
Guaranty Obligation is made or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof, (ii) in the case of
Contingent Obligations of the type described in clause (e) above, be deemed
equal to the maximum possible liability in respect thereof, (iii) in the case of
other Contingent Obligations other than in respect of Swap Contracts, be deemed
equal to the maximum reasonably anticipated liability in respect thereof, and
(iv) in the case of Contingent Obligations in respect of Swap Contracts, be
deemed equal to the Swap Termination Value.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.

“Conversion/Continuation Date” means any date on which, under Section 2.04, the
Borrower (a) converts Loans of one Type to another Type, or (b) continues as
Loans of the same Type, but with a new Interest Period, Loans having Interest
Periods expiring on such date.

“Convertible Debt” means Indebtedness in an aggregate original principal amount
of up to (a) $100,000,000 issued pursuant to the 2006 Indenture and
(b) $130,000,000 issued pursuant to the 2010 Indenture, but without giving
effect to any agreement or instrument governing any refinancing or a replacement
thereof or additional issuances of Indebtedness thereunder.

“Credit Extension” means and includes (a) the making of any Loans hereunder, and
(b) the Issuance of any Letters of Credit hereunder.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

“Default Rate” has the meaning set forth in Section 2.09(c).

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of the Revolving Loans,
participations in L/C Obligations or participations in Swing Line Loans within
three (3) Business Days of the date required to be funded by it hereunder,
unless such Lender notifies the Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more

 

8



--------------------------------------------------------------------------------

conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Borrower, the Agent or any Lender
that it does not intend to comply with its funding obligations or has made a
public statement to that effect (unless such notice or public statement is based
on such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) has not been
satisfied) with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
(3) Business Days after request by the Agent, to confirm in a manner
satisfactory to the Agent that it will comply with its funding obligations, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of an Insolvency Proceeding, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Dollars”, “dollars” and “$” each mean lawful money of the United States.

“EBITDA” means, for any period, for the Company and its Subsidiaries (other than
Excluded Subsidiaries) on a consolidated basis, determined in accordance with
GAAP, the sum of (a) the Net Income (or net loss) for such period, plus (b) all
amounts treated as expenses for depreciation and the amortization of intangibles
of any kind, including the impairment of goodwill charges, to the extent
included in the determination of such Net Income (or loss), plus
(c) Consolidated Interest Expense, to the extent included in the determination
of Net Income (or loss), plus (d) all accrued taxes on or measured by income to
the extent included in the determination of such Net Income (or loss), plus
(e) cash dividends received during such period by the Company, or any Subsidiary
that is not an Excluded Subsidiary, from Excluded Subsidiaries, provided that
the aggregate amount of such cash dividends included in this clause (e) does not
exceed fifty percent (50%) of EBITDA after giving effect to the addition of such
dividends, plus (f) losses on the extinguishment of debt, minus (g) gains on the
extinguishment of debt.

“EBITDAR” means, for any period, for the Company and its Subsidiaries (other
than Excluded Subsidiaries) on a consolidated basis, determined in accordance
with GAAP, the sum of (a) EBITDA for such period, plus, (b) all Rental Expense
for such period, plus, (c) non-cash rental charges incurred during such period
pursuant to FAS 146 with respect to discontinued leased real property locations.

“Effective Amount” means (a) with respect to any Revolving Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments of Revolving Loans occurring on such
date, (b) with

 

9



--------------------------------------------------------------------------------

respect to any Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any Borrowings and prepayments or
repayments of Swing Line Loans occurring on such date and (c) with respect to
any outstanding L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any Issuances of Letters of Credit occurring
on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date. For purposes of Section 2.07, the Effective Amount shall be
determined without giving effect to any mandatory prepayments to be made under
said Section.

“Engagement Letter” has the meaning specified in Section 2.10(a).

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment.

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters.

“Environmental Permits” has the meaning specified in Section 6.12(b).

“ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Company or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; or (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of

 

10



--------------------------------------------------------------------------------

Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time)
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Agent in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Agent.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” means any of the events or circumstances specified in
Section 9.01.

“Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder.

“Excluded Subsidiary” means (a) at any time, any Subsidiary who may not guaranty
the Obligations under the Guaranty, in any case without violating federal, state
and/or local laws or regulations applicable to such Subsidiary and (b) each of
EFL Associates, Inc., EFL Associates of Colorado, Inc., EFL Holdings, Inc. and
FTG Services, LLC; provided however that in the event that dissolution
documentation and other corporate or company action sufficient to effect a
dissolution of any Subsidiary described in this clause (b) shall not have been
effectively filed or taken under the laws of such Subsidiary’s jurisdiction of
organization on or before the sixtieth (60th) day following the Closing Date (or
such later date as may be approved by the Agent in writing in its sole
discretion), then such Subsidiary shall thereupon no longer constitute an
Excluded Subsidiary, shall be effectively joined as a Guarantor pursuant to
Section 7.15 hereof on or before such date and all documentation required by
such section in connection with such joinder shall be executed and delivered to
the Agent on or prior to such date.

 

11



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Person, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Person of, or the grant by such Person of a security interest to secure, such
Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Person’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 8 of the Guaranty and any other
“keepwell, support or other agreement” (as referred to in the Commodity Exchange
Act) for the benefit of such Person and any and all guarantees of such Person’s
Swap Obligations by the Borrower, the Company or any other Guarantor) at the
time the guarantee of such Person, or a grant by such Person of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means, with respect to the Agent, any Lender, the Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower or any Guarantor hereunder (including pursuant to the
Guaranty), (a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower or any
Guarantor is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 4.01(e)(ii), (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 4.08), any United States withholding tax that is required to be imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or is attributable
to such Foreign Lender’s failure or inability (other than as a result of a
Change in Law) to comply with clause (B) of Section 4.01(e)(ii), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 4.01(a) or (c) and (e) any United States Federal withholding
Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning specified in the recital hereto.

“Existing Letter of Credit” means each letter of credit listed on Schedule 1.01.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

12



--------------------------------------------------------------------------------

“FDIC” means the Federal Deposit Insurance Corporation, and any Governmental
Authority succeeding to any of its principal functions.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Agent.

“Fixed Charge Coverage Ratio” means, with respect to the Company and its
Subsidiaries (other than Excluded Subsidiaries) on a consolidated basis for any
fiscal period, the ratio of EBITDAR minus Capital Expenditures minus tax
expenses included in the determination of EBITDAR to the extent paid in cash
during such period (other than such taxes paid in conjunction with the repayment
of the Convertible Debt) to Fixed Charges.

“Fixed Charges” means, with respect to the Company and its Subsidiaries (other
than Excluded Subsidiaries) on a consolidated basis for any fiscal period of
determination, (a) Consolidated Interest Expense paid in cash during such fiscal
period, plus (b) scheduled payments of principal with respect to Indebtedness
for such fiscal period (other than, for purposes of this definition, any
conversions or early redemptions, payments scheduled on any put/call dates in
respect of the Convertible Debt and any payments constituting contingent,
deferred purchase price consideration obligations with respect to any
Acquisition, including, without limitation, any “earn-out” obligations), plus
(c) Rental Expense paid for such fiscal period.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Bank, such

 

13



--------------------------------------------------------------------------------

Defaulting Lender’s Pro Rata Share of Swing Line Loans other than Swing Line
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means, subject to Section 1.03, generally accepted accounting principles
in the United States set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including, without limitation, any board of insurance, insurance department or
insurance commissioner and any taxing authority or political subdivision), and
any corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

“Guarantor” means the Company and each direct and indirect domestic Subsidiary
of the Company that is not the Borrower or an Excluded Subsidiary, whether now
existing or hereafter created or acquired.

“Guaranty” means the Guaranty of even date herewith, duly executed and delivered
by each Guarantor in favor of the Agent, on behalf of the Lenders, as the same
may be amended, restated, further supplemented or otherwise modified from time
to time.

“Guaranty Obligation” has the meaning specified in the definition of “Contingent
Obligation.”

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Highest Lawful Rate” means at the particular time in question the maximum rate
of interest which, under applicable law, any Lender is then permitted to charge
on the Obligations. If the maximum rate of interest which, under applicable law,
any Lender is permitted to charge on the Obligations shall change after the date
hereof, the Highest Lawful Rate shall be automatically increased or decreased,
as the case may be, from time to time as of the effective time of each such
change in the Highest Lawful Rate without notice to the Borrower.

 

14



--------------------------------------------------------------------------------

“Honor Date” has the meaning set forth in Section 3.03.

“Increase Effective Date” has the meaning assigned to such term in
Section 2.17(a).

“Increase Joinder” has the meaning assigned to such term in Section 2.17(c).

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.17(a).

“Indebtedness” of any Person means, without duplication:

(a) all indebtedness for borrowed money;

(b) all obligations issued, undertaken or assumed as the deferred purchase price
of property or services (other than trade payables and other accrued liabilities
entered into in the ordinary course of business);

(c) all non-contingent reimbursement or payment obligations with respect to
Surety Instruments and all L/C Obligations;

(d) all obligations evidenced by notes, bonds, debentures or similar
instruments;

(e) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to property acquired by the Person (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property);

(f) all non-contingent obligations to pay deferred purchase price consideration
with respect to Acquisitions, including, without limitation, any non-contingent
“earn-out” obligations;

(g) all Capital Lease Obligations;

(h) all indebtedness referred to in clauses (a) through (g) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness;

(i) all Guaranty Obligations in respect of indebtedness or obligations of others
of the kinds referred to in clauses (a) through (h) above; and

(j) indebtedness of such Person referred to in clauses (a) through (i) above
which is convertible into common stock of such Person provided that at the time
and to the extent such indebtedness is so converted such indebtedness shall no
longer constitute Indebtedness.

 

15



--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning specified in Section 11.05.

“Indemnified Person” has the meaning specified in Section 11.05.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Independent Auditor” has the meaning specified in Section 7.01(a).

“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, moratorium, rearrangement, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; undertaken under the Bankruptcy Code or similar debtor relief laws of
the United States or other applicable jurisdictions from time to time in effect
and affecting the rights of creditors generally

“Interest Payment Date” means, as to any Eurodollar Rate Loan, the last day of
each Interest Period applicable to such Eurodollar Rate Loan and, as to any Base
Rate Loan or Swing Line Loan, the last Business Day of each March, June,
September and December; provided, however, that if any Interest Period exceeds
three months, the date that falls three months after the beginning of such
Interest Period and after each Interest Payment Date thereafter is also an
Interest Payment Date.

“Interest Period” means, as to any Eurodollar Rate Loan, the period commencing
on the Borrowing Date of such Loan or on the Conversion/Continuation Date on
which the Loan is converted into or continued as an Eurodollar Rate Loan, and
ending on the date seven days, one month, two months, three months or six months
thereafter as selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation;

provided that:

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period for any Revolving Loan shall extend beyond the Revolving
Termination Date.

 

16



--------------------------------------------------------------------------------

“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

“Issuance Date” has the meaning specified in Section 3.01(a).

“Issue” means, with respect to any Letter of Credit, to issue or to extend the
expiry of, or to renew or increase the amount of, such Letter of Credit; and the
terms “Issued,” “Issuing” and “Issuance” have corresponding meanings.

“Issuing Bank” means Bank of America in its capacity as issuer of one or more
Letters of Credit hereunder together with any replacement letter of credit
issuer arising under Section 10.06(b) or Section 11.08(g).

“L/C Advance” means each Lender’s participation in any L/C Borrowing in
accordance with its Pro Rata Share.

“L/C Amendment Application” means an application form for amendment of
outstanding standby or commercial letters of credit as shall at any time be in
use at the Issuing Bank, as the Issuing Bank shall request.

“L/C Application” means an application form for Issuances of standby or
commercial letters of credit as shall at any time be in use at the Issuing Bank,
as the Issuing Bank shall request.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which shall not have been reimbursed on the date when made nor
converted into a Borrowing of Revolving Loans under Section 3.03(c).

“L/C Commitment” means the commitment of the Issuing Bank to Issue, and the
commitment of the Lenders severally to participate in, Letters of Credit from
time to time Issued or outstanding under Article III, in an aggregate amount not
to exceed on any date the amount of $35,000,000, as the same shall be reduced as
a result of a reduction in the L/C Commitment pursuant to Section 2.05; provided
that the L/C Commitment is a part of the combined Commitments, rather than a
separate, independent commitment.

“L/C Obligations” means at any time the sum of (a) the aggregate undrawn amount
of all Letters of Credit then outstanding, plus (b) the amount of all
unreimbursed drawings under all Letters of Credit, including all outstanding L/C
Borrowings. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.04. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of Issuance), such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

17



--------------------------------------------------------------------------------

“L/C-Related Documents” means the Letters of Credit, the L/C Applications, the
L/C Amendment Applications and any other document relating to any Letter of
Credit, including any of the Issuing Bank’s standard form documents for letter
of credit Issuances.

“Lender” has the meaning specified in the introductory clause hereto. References
to the “Lenders” shall include Bank of America, including in its capacity as
Issuing Bank and Swing Line Bank; for purposes of clarification only, to the
extent that Bank of America may have any rights or obligations in addition to
those of the Lenders due to its status as Issuing Bank, its status as such will
be specifically referenced.

“Lending Office” means, as to any Lender, the office or offices of such Lender
specified as its “Lending Office” or “Domestic Lending Office” or “Offshore
Lending Office”, as the case may be, on Schedule 11.02, or such other office or
offices as such Lender may from time to time notify the Borrower and the Agent.

“Letter of Credit” means any (a) letter of credit (whether a commercial letter
of credit or standby letter of credit) that is Issued by the Issuing Bank
pursuant to Article III and (b) “Letter of Credit” outstanding on the Closing
Date issued under the Existing Credit Agreement.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Revolving Termination Date (or, if such day is not a Business Day, the next
preceding Business Day).

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge or preference, priority or preferential arrangement in the nature
of a security interest of any kind or nature whatsoever in respect of any
property (including those created by, arising under or evidenced by any
conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to real property, the interest of a lessor under a
capital lease, any financing lease having substantially the same economic effect
as any of the foregoing, or the filing of any financing statement naming the
owner of the asset to which such lien relates as debtor, under the Uniform
Commercial Code or any comparable law) and any contingent or other agreement to
provide any of the foregoing (other than equal and ratable clauses), but not
including the interest of a lessor under an operating lease or arising from a
transaction described in Section 9-109(a)(3) or (4) of the Uniform Commercial
Code of the State of New York which is otherwise permitted to be effected
pursuant to this Agreement.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
or Article III in the form of a Revolving Loan, Swing Line Loan or L/C
Borrowing.

“Loan Documents” means this Agreement, the Existing Credit Agreement, any Notes,
the Engagement Letter, the L/C Related Documents, the Guaranty and all other

 

18



--------------------------------------------------------------------------------

documents and certificates delivered to the Agent or any Lender in connection
herewith, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Majority Lenders” means at any time, Lenders holding more than 50% of the then
aggregate Commitments or, if the Commitments have been terminated, Lenders
holding more than 50% of the then unpaid principal amount of Loans and L/C
Obligations; provided that the Commitment of any Defaulting Lender shall be
excluded for the purposes of making a determination of Majority Lenders.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the FRB.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Company and its Subsidiaries (other than Excluded Subsidiaries) taken as
a whole, or of the Company and its Subsidiaries (including Excluded
Subsidiaries) taken as a whole; (b) a material impairment of the ability of the
Borrower or any Guarantor to perform under any Loan Document and to avoid any
Event of Default; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against the Borrower or any Guarantor of any
Loan Document.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions or, during the immediately preceding five
plan (5) years, has made, or been obligated to make, contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Net Income” shall mean, for any period, the net income (or loss) of the Company
and its Subsidiaries (other than Excluded Subsidiaries) on a consolidated basis
for such period taken as a single accounting period determined in conformity
with GAAP; provided, that there shall be excluded from such determination, to
the extent otherwise included therein, (i) the income of any Subsidiary of the
Company to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of, or without any third-party consent required by, its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, (ii) any non-cash
goodwill or intangible asset impairment charges resulting from the application
of FAS 141, 141R or 142, as applicable, and non-cash charges relating to the
amortization of intangibles resulting from the application of FAS 141 or 141R,
as applicable, (iii) non-cash, deferred financing charges, (iv) income and
losses with respect to operations

 

19



--------------------------------------------------------------------------------

disposed of in accordance with Section 8.02 or with respect to “discontinued
operations” (as determined in accordance with GAAP), (v) gains and losses from
dispositions permitted under Section 8.02 or with respect to “discontinued
operations” (as determined in accordance with GAAP), (vi) non-cash charges
related to the effect of changes in accounting principles (all of which are in
accordance with GAAP) and (vii) extraordinary gains and losses.

“Non-Ratable Loan(s)” has the meaning set forth in Section 2.06.

“Note” means a promissory note or an amended and restated promissory note, as
applicable, executed by the Borrower in favor of a Lender pursuant to
Section 2.02(b), in substantially the form of Exhibit F-1, with respect to
Revolving Loans, and Exhibit F-2, with respect to the Swing Line Loan.

“Notice of Borrowing” means a notice in substantially the form of Exhibit A or
such other form as approved by the Agent (including any form on an electronic
platform or electronic transmission system as shall be approve by the Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.

“Notice of Conversion/Continuation” means a notice in substantially the form of
Exhibit B or such other form as approved by the Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

“Obligations” means all advances, debts, liabilities, obligations, covenants and
duties arising under any Loan Document owing by the Borrower to any Lender, the
Agent, or any Indemnified Person, whether direct or indirect (including those
acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Guarantor or any Affiliate
thereof of any Insolvency Proceeding naming such Person as the debtor in such
Insolvency Proceeding regardless of whether such interest and fees are allowed
claims in such Insolvency Proceeding; provided that the Obligations shall
exclude any Excluded Swap Obligations.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Organization Documents” means, for any corporation, the certificate or articles
of incorporation, the bylaws, any certificate of determination or instrument
relating to the rights of preferred shareholders of such corporation, any
shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation and for any limited
liability company, the certificate of formation, the operating agreement and any
instruments relating to the rights of members of such limited liability company
and all applicable resolutions of the governing body of such limited liability
company.

“Other Taxes” means any present or future stamp, court or documentary taxes or
any other excise or property taxes, charges or similar levies which arise from
any payment made hereunder or from the execution, delivery, performance, or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Documents.

 

20



--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 11.08(c).

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means an Acquisition which meets the following criteria:

(1) No Default or Event of Default has occurred and is continuing at the time of
the consummation of such Acquisition and no Default or Event of Default would
occur after giving effect to such Acquisition;

(2) The target company or operations shall be in a same or similar line of
business as the Company or any of its Subsidiaries is engaged in;

(3) The Total Leverage Ratio as of the date of such Acquisition (after giving
pro forma effect thereto such that the numerator thereof includes the effect of
any Indebtedness incurred or assumed in connection with such Acquisition and the
denominator thereof is calculated as if such Acquisition were consummated as of
the first day of the twelve month period most recently ended with respect to
which the Company has delivered financial statements pursuant to Section 7.01
and includes adjustments as are permitted under Regulation S-X of the SEC) is
less than (x) with respect to any Acquisition consummated on or after May 1 of
any calendar year but before February 1 of the succeeding calendar year, the
applicable Adjusted Total Leverage Threshold or (y) with respect to any
Acquisition consummated on or after February 1 of any calendar year but before
May 1 of that calendar year, the applicable Total Leverage Threshold;

(4) Such Acquisition shall be consensual and shall have been approved by the
applicable target company’s or seller’s board of directors;

 

21



--------------------------------------------------------------------------------

(5) The Company shall have complied with Section 7.15 with respect to each new
Subsidiary created or acquired in connection with such Acquisition (other than
Excluded Subsidiaries); and

(6) For each Acquisition with respect to which the sum of the Cash Consideration
and non-cash consideration paid, incurred or assumed by the Company exceeds
$10,000,000, the Company shall have delivered to the Agent and the Lenders a
certificate executed by a Responsible Officer, demonstrating to the satisfaction
of the Agent that, after giving pro forma effect to such Acquisition (calculated
as if such Acquisition was consummated as of the first day of the twelve month
period most recently ended with respect to which the Company has delivered
financial statements pursuant to Section 7.01, including the effect of any
Indebtedness assumed in connection with such Acquisition, and including
adjustments as are permitted under Regulation S-X of the SEC, all such
adjustments being disclosed in reasonable detail), the Company is in compliance
with clause (3) of this definition, Section 8.04(k), if applicable, Section 8.14
and Section 8.15, and certifying to clause (1) above.

“Permitted Liens” has the meaning specified in Section 8.01.

“Permitted Swap Obligations” means all obligations (contingent or otherwise) of
the Company or any Subsidiary existing or arising under Swap Contracts, provided
that each of the following criteria is satisfied: (a) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments or
assets held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person in conjunction with a securities repurchase
program not otherwise prohibited hereunder, and not for purposes of speculation
or taking a “market view” and (b) such Swap Contracts do not contain any
provision (“walk-away” provision) exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 7.02.

“Post-Acquisition Covenant Relief Period” means a period commencing on the first
day of the fiscal quarter in which the effectiveness of a Permitted Acquisition
occurs and ending on the last day of the fiscal quarter immediately succeeding
the fiscal quarter in which such Permitted Acquisition occurs, provided that
(x) the Company has delivered to the Agent written notice thereof, not less than
ten (10) Business Days prior to the effectiveness of such Permitted Acquisition,
and (y) there shall be only two (2) Post-Acquisition Covenant Relief Periods
during the term of this Agreement.

 

22



--------------------------------------------------------------------------------

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Pro Rata Share” means, as to any Lender at any time, the percentage equivalent
(expressed as a decimal, rounded to the ninth decimal place) at such time of
such Lender’s Revolving Loan Commitment divided by the aggregate Revolving Loan
Commitments of all Lenders.

“Reconciliation Certificate” means a certificate executed by a Responsible
Officer of the Company providing a reconciliation report of the Company and its
Subsidiaries on a consolidated basis, setting forth a calculation of the
financial covenants set forth in Sections 8.14 and 8.15 hereof, but, including,
for the purposes of such reconciliation, the financial information of all
Excluded Subsidiaries of the Company to the extent previously excluded from the
calculation thereof, in a form and accompanied by such detail and documentation
as shall be requested by the Agent in its reasonable discretion.

“Register” has the meaning specified in Section 11.08(b).

“Rental Expense” means, for any period, the sum of (without duplication with
respect to gross lease arrangements): (a) all rental payments, (b) all common
area maintenance payments made pursuant to real property leases and (c) all real
estate taxes paid by the Company and its Subsidiaries (other than Excluded
Subsidiaries) pursuant to real property leases not constituting Capital Lease
Obligations.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority not subject to a stay order issued by a court of
competent jurisdiction, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

“Responsible Officer” means, with respect to any Person, the chief executive
officer, chief operating officer, the president, or the chief financial officer
of such Person, or any other officer having substantially the same authority and
responsibility as the chief financial officer; or, with respect to compliance
with financial covenants, the chief financial officer, vice president-finance,
the treasurer or an assistant treasurer of such Person, or any other officer
having substantially the same authority and responsibility; and solely for
purposes of notices given pursuant to Article II, any other officer or employee
of such Person so designated by any of the foregoing officers in a notice to the
Agent or any other officer or employee of such Person designated in or pursuant
to an agreement between such Person and the Agent.

“Restricted Payments” has the meaning specified in Section 8.10.

 

23



--------------------------------------------------------------------------------

“Revolving Loan” has the meaning specified in Section 2.01.

“Revolving Loan Commitment”, as to each Lender, has the meaning specified in
Section 2.01.

“Revolving Termination Date” means the earlier to occur of:

(a) July 26, 2019; and

(b) the date on which the Revolving Loan Commitments terminate in accordance
with the provisions of this Agreement.

“Sanctions” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Solvent” means, when used with respect to any Person, that as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will as of such date, exceed the amount that will be required to
pay all “liabilities of such Person, contingent or otherwise” (whether or not
reflected on a balance sheet prepared in accordance with GAAP), as of such date
(as such quoted terms are determined in accordance with the Bankruptcy Code or
other applicable bankruptcy, insolvency or other debtor relief laws) as such
debts become due and payable, (b) such Person will not have as of such date, an
unreasonably small amount of capital with which to conduct their business taking
into account the particular capital requirements of such Person and its
projected capital requirements and availability and (c) such Person will be able
to pay their debts as they mature, taking into account the timing of and amounts
of cash to be received by such Person, and the timing and amounts of cash to be
payable on or in respect of indebtedness of such Person. For the purposes of
this definitions, (i) “debt” means liability on a “claim”, and (ii) “claim”
means any (x) right to payment, whether or not such a right is reduced to
judgment, liquidated, or unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, real or equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
of payment whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.

“Specified Asset Sale” means each asset disposition described in Schedule 8.02
to this Agreement.

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the voting stock, membership interests or other equity interests (in
the case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless the context otherwise clearly requires, references
herein to a “Subsidiary” refer to a Subsidiary of the Company.

 

24



--------------------------------------------------------------------------------

“Surety Instruments” means all letters of credit (including, without limitation,
standby, commercial and documentary), banker’s acceptances, bank guaranties,
shipside bonds, surety bonds and similar instruments.

“Swap Contract” means any agreement, whether or not in writing, relating to any
transaction that is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap or option, bond, note or
bill option, interest rate option, forward foreign exchange transaction, cap,
collar or floor transaction, currency swap, cross-currency rate swap, swaption,
currency option or any other, similar transaction (including any option to enter
into any of the foregoing) or any combination of the foregoing, and, unless the
context otherwise clearly requires, any master agreement relating to or
governing any or all of the foregoing.

“Swap Obligations” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of
Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined by the Company based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender).

“Swing Line Bank” means Bank of America, in its capacity as provider of the
Swing Line Loans.

“Swing Line Loan” has the meaning specified in Section 2.01(b).

“Swing Line Loan Maximum Amount” has the meaning specified in Section 2.01(b).

“Swing Line Rate” means the Base Rate.

“Swing Line Termination Date” means the earlier to occur of:

(a) July 26, 2019; and

(b) the Revolving Termination Date.

“Tangible Assets” means, as of any date of determination, for the Company and
its Subsidiaries on a consolidated basis, the total assets of the Company and
its Subsidiaries minus goodwill and other intangible assets of the Company and
its Subsidiaries on that date, as determined in accordance with GAAP.

 

25



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Leverage Ratio” means, with respect to the Company and its Subsidiaries
(other than Excluded Subsidiaries), on a consolidated basis, as of any date of
determination, the ratio of total consolidated Indebtedness as of such date to
EBITDA for the twelve month period then most recently ended (calculated giving
pro forma effect to any Acquisitions which occurred during such twelve month
period as if such Acquisitions were consummated as of the first day of such
twelve month period and including adjustments as are permitted under Regulation
S-X of the SEC).

“Total Leverage Threshold” means with respect to any period of calculation,
(x) the last day of which occurs during a Post-Acquisition Covenant Relief
Period, 3.75:1.00 and (y) ending at all other times, 3.50:1.00.

“Type” means, with respect to any Borrowing, its nature as a Base Rate Loan or
an Eurodollar Rate Loan.

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.

“Unreimbursed Amount” has the meaning specified in Section 3.03(a).

“United States” and “U.S.” each means the United States of America.

“Wholly-Owned Subsidiary” means any corporation, association, partnership,
limited liability company, joint venture or other business entity in which
(other than directors’ or other qualifying shares required by law) 100% of the
equity interests of each class having ordinary voting power, and 100% of the
equity interests of every other class, in each case, at the time as of which any
determination is being made, is owned, beneficially and of record, by the
Company, or by one or more of the other Wholly-Owned Subsidiaries, or both.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context

 

26



--------------------------------------------------------------------------------

requires otherwise, (A) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (B) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (C) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (D) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (E) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (F) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(e) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Agent, the Borrower, the Company
and the other parties, and are the products of all parties. Accordingly, they
shall not be construed against the Lenders or the Agent merely because of the
Agent’s or Lenders’ involvement in their preparation.

1.03 Accounting Principles.

(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the audited annual consolidated financial statements of the
Company and its Subsidiaries dated December 31, 2013; provided, however, subject
to clause (b) below, that for purposes of all computations required to be made
with respect to compliance by the Company

 

27



--------------------------------------------------------------------------------

with Sections 8.14 and 8.15 and the definition of the term “Permitted
Acquisition”, such terms and data shall made in accordance with GAAP as in
effect on the date of this Agreement, applied in a manner consistent with those
used in preparing the financial statements referred to in Section 6.11(a)(x) and
(y). Notwithstanding the foregoing, for purposes of determining compliance with
any covenant (including the computation of any financial covenant) contained
herein, Indebtedness of the Company and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Majority Lenders shall so request, the
Agent, the Lenders and the Company shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Majority Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

(c) References herein to “fiscal year” and “fiscal quarter” refer to such fiscal
periods of the Company.

1.04 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of the L/C Application or
any other document, agreement and instrument entered into by the Issuing Bank
and the Company (or any Subsidiary) or in favor of the Issuing Bank and relating
to such Letter of Credit, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

ARTICLE II

THE CREDITS

2.01 Amounts and Terms of Commitments.

(a) Each Lender severally agrees, on the terms and conditions set forth herein,
to make loans to the Borrower (the “Revolving Loans”) from time to time on any
Business Day during the period from the Closing Date to the Revolving
Termination Date, in an aggregate amount not to exceed at any time the amount
set forth on Schedule 2.01 for such Lender (such amount, as the same may be
reduced under Section 2.05 or as a result of one or more assignments under
Section 11.08, the Lender’s “Revolving Loan Commitment”); provided, however,
that, after giving effect to any Borrowing of Revolving Loans (exclusive of
Revolving Loans, Swing Line Loans and L/C Obligations which are repaid with the
proceeds of, and

 

28



--------------------------------------------------------------------------------

simultaneously with the incurrence of, the respective incurrence of Revolving
Loans), the Effective Amount of all outstanding Revolving Loans, Swing Line
Loans and L/C Obligations, shall not at any time exceed the aggregate Revolving
Loan Commitment set forth on Schedule 2.01, as such may be reduced under
Section 2.05; and provided further, that the Effective Amount of the Revolving
Loans of any Lender plus the participation of such Lender in the Effective
Amount of all Swing Loan Loans and L/C Obligations shall not at any time exceed
such Lender’s Revolving Loan Commitment. Within the limits of each Lender’s
Revolving Loan Commitment, and subject to the other terms and conditions hereof,
the Borrower may borrow under this Section 2.01(a), prepay under Section 2.06
and reborrow under this Section 2.01(a).

(b) Subject to the terms and conditions set forth herein, the Swing Line Bank,
in reliance upon the agreements of the other Lenders set forth in
Section 2.03(b), may, in its sole discretion make loans to the Borrower (the
“Swing Line Loans”) from time to time on any Business Day during the period from
the Closing Date to the Swing Line Termination Date in an aggregate principal
amount at any one time outstanding not to exceed $15,000,000 (the “Swing Line
Loan Maximum Amount”); provided, after giving effect to any Borrowing of Swing
Line Loans, the Effective Amount of all outstanding Swing Line Loans shall not
at any time exceed the Swing Line Loan Maximum Amount; and provided, further,
that the Effective Amount of all outstanding Revolving Loans, Swing Line Loans
and L/C Obligations shall not at any time exceed the aggregate Revolving Loan
Commitment. Prior to the Swing Line Termination Date, the Borrower may use the
Swing Line Loan Maximum Amount by borrowing, prepaying the Swing Line Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. All Swing Line Loans shall bear interest at the Swing Line
Rate and shall not be entitled to be converted into Loans that bear interest at
any other rate.

2.02 Loan Accounts.

(a) The Loans made by each Lender and the Letters of Credit Issued by the
Issuing Bank shall be evidenced by one or more accounts or records maintained by
such Lender or Issuing Bank, as the case may be, in the ordinary course of
business. The accounts or records maintained by the Agent, the Issuing Bank and
each Lender shall be prima facie evidence of the amount of the Loans made by the
Lenders to the Borrower, and the Letters of Credit Issued for the account of the
Borrower, and the interest and payments thereon. Any failure so to record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the Loans or
any Letter of Credit.

(b) Upon the request of any Lender made through the Agent, the Loans made by
such Lender may be evidenced by one or more Notes, instead of or in addition to
loan accounts. Each such Lender shall record on the schedules annexed to its
Note(s) the date, amount and maturity of each Loan made by it and the amount of
each payment of principal made by the Borrower with respect thereto. Each such
Lender is irrevocably authorized by the Borrower to make such recordations on
its Note(s) and each Lender’s record shall be deemed prima facie correct;
provided, however, that the failure of a Lender to make, or an error in making,
a notation thereon with respect to any Loan shall not limit or otherwise affect
the obligations of the Borrower hereunder or under any such Note to such Lender.

 

29



--------------------------------------------------------------------------------

2.03 Procedure for Borrowing.

(a) Revolving Loans. (i) Each Borrowing (other than a L/C Borrowing or a
Borrowing of Swing Line Loans) shall be made upon the Borrower’s irrevocable
written notice delivered to the Agent in the form of a Notice of Borrowing
(which notice must be received by the Agent prior to 11:00 a.m. (New York time)
(x) three (3) Business Days prior to the requested Borrowing Date, in the case
of Eurodollar Rate Loans; provided, however, that if the Borrower wishes to
request Eurodollar Rate Loans having an Interest Period other than seven days,
or one, two, three or six months, in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Agent not later
than 11:00 a.m. (New York time) four (4) Business Days prior to the requested
date of such Borrowing, whereupon the Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them and shall, not later than 11:00 a.m. (New York time)
three (3) Business Days before the requested date of such Borrowing, notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders, and (y) on the date of
the requested Borrowing Date, in the case of Base Rate Loans, in each case
specifying:

(1) the amount of the Borrowing, which shall be in an aggregate minimum amount
of $500,000, or any multiple of $100,000 in excess thereof, in the case of Base
Rate Loans, and $1,000,000, or any multiple of $500,000 in excess thereof, in
the case of Eurodollar Rate Loans;

(2) the requested Borrowing Date, which shall be a Business Day;

(3) the Type of Loans comprising the Borrowing; and

(4) the duration of the Interest Period applicable to such Eurodollar Rate Loans
included in such notice. If the Notice of Borrowing fails to specify the
duration of the Interest Period for any Borrowing comprised of Eurodollar Rate
Loans, such Interest Period shall be one month;

provided, however, that with respect to the Borrowing to be made on the Closing
Date, the Notice of Borrowing shall be delivered to the Agent not later than
11:00 a.m. (New York time) on the Closing Date and such Borrowing will consist
of Base Rate Loans only except as provided in Section 2.04(g).

(ii) The Agent will promptly notify each Lender of its receipt of any Notice of
Borrowing and of the amount of such Lender’s Pro Rata Share of that Borrowing.

(iii) Each Lender will make the amount of its Pro Rata Share of each Borrowing
available to the Agent for the account of the Borrower at the Agent’s Payment
Office by 1:00 p.m. (New York time) on the Borrowing Date requested by the
Borrower in funds immediately available to the Agent. The Agent shall make
available to the Borrower the proceeds of all such Loans received by the Agent
from Lenders, together with such additional amount, if any, as the Agent may
elect to make available to the Borrower in accordance with Section 2.13, by 3:00
p.m. (New York time) on such Borrowing Date at such office by crediting the
account of the Borrower on the books of Bank of America with the aggregate of
the amounts made available to the Agent by the Lenders and in like funds as
received by the Agent.

(iv) After giving effect to any Borrowing, unless the Agent shall otherwise
consent, there may not be more than ten different Interest Periods in effect.

 

30



--------------------------------------------------------------------------------

(b) Swing Line Loans. (i) Subject to Section 2.01(b), the Borrower may borrow
under the Swing Line Loan Maximum Amount on any Business Day until the Swing
Line Termination Date; provided that the Borrower shall give the Agent
irrevocable written notice (which notice must be received by the Agent prior to
1:00 p.m. (New York time)) and the Agent shall promptly deliver to the Borrower
and the Swing Line Bank a confirmation of such notice specifying the amount of
the requested Swing Line Loan, which shall be in a minimum amount of $100,000 or
a whole multiple of $100,000 in excess thereof. The proceeds of the Swing Line
Loan will be made available by the Swing Line Bank to the Borrower in
immediately available funds at the office of the Swing Line Bank by 3:00 p.m.
(New York time) on the date of such notice. The Borrower may at any time and
from time to time, prepay the Swing Line Loans, in whole or in part, without
premium or penalty, by notifying the Agent prior to 1:00 p.m. (New York time) on
any Business Day of the date and amount of prepayment. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein. Partial prepayments shall be in an aggregate principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof.

(ii) The Agent, acting upon the demand of the Swing Line Bank, at any time in
the Swing Line Bank’s sole and absolute discretion, shall on behalf of the
Borrower (which hereby irrevocably directs the Agent to so act on its behalf)
notify each Lender (including the Swing Line Bank) to make a Revolving Loan to
the Borrower in a principal amount equal to such Lender’s Pro Rata Share of the
amount of such Swing Line Loan, unless any Lender or Lenders shall be obligated,
pursuant to Section 2.01(a), to make funds available to the Agent on the date
such notice is given in an aggregate amount equal to or in excess of such Swing
Line Loan, in which case such funds shall be applied by the Agent first to repay
such Swing Line Loan and any remaining funds shall be made available to the
Borrower in accordance with Section 2.01(a); provided, however, that such notice
shall be deemed to have automatically been given upon the occurrence of an Event
of Default under Section 9.01(f) or (g). Upon notice from the Agent, following
any demand by the Swing Line Bank each Lender (other than the Swing Line Bank)
will immediately transfer to the Agent, for transfer to the Swing Line Bank, in
immediately available funds, an amount equal to such Lender’s Pro Rata Share of
the amount of such Swing Line Loan so repaid. Each Lender’s obligation to
transfer the amount of such Revolving Loan to the Agent shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (i) any set-off, counterclaim, recoupment, defense or other right
which such Lender or any other Person may have against the Swing Line Bank,
(ii) the occurrence or continuance of a Default or an Event of Default or the
termination of the Revolving Loan Commitment, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower or any other Person, (iv) any
breach of this Agreement by the Borrower or any other Person or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

31



--------------------------------------------------------------------------------

(iii) Notwithstanding anything herein to the contrary, the Swing Line Bank
(i) shall not be obligated to make any Swing Line Loan if the conditions set
forth in Article V have not been satisfied and (ii) shall not make any requested
Swing Line Loan if, prior to 2:00 p.m. (New York time) on the date of such
requested Swing Line Loan, it has received a written notice from the Agent or
any Lender directing it not to make further Swing Line Loans because one or more
of the conditions specified in Article V are not then satisfied.

(iv) If prior to the making of a Loan required to be made by Section 2.03(b)(ii)
an Event of Default described in Section 9.01(f) or 9.01(g) shall have occurred
and be continuing with respect to the Borrower, each Lender will, on the date
such Loan was to have been made pursuant to the notice described in
Section 2.03(b)(ii), purchase an undivided participating interest in the
outstanding Swing Line Loans in an amount equal to its Pro Rata Share of the
aggregate principal amount of Swing Line Loans then outstanding. Each Lender
will immediately transfer to the Agent for the benefit of the Swing Line Bank,
in immediately available funds, the amount of its participation.

(v) Whenever, at any time after a Lender has purchased a participating interest
in a Swing Line Loan, the Swing Line Bank receives any payment on account
thereof, the Swing Line Bank will distribute to the Agent for delivery to each
Lender its participating interest in such amount (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s participating interest was outstanding and funded); provided, however,
that in the event that such payment received by the Swing Line Bank is required
to be returned, such Lender will return to the Agent for delivery to the Swing
Line Bank any portion thereof previously distributed by the Swing Line Bank to
it.

(vi) Each Lender’s obligation to make the Loans referred to in
Section 2.03(b)(ii) and to purchase participating interests pursuant to
Section 2.03(b)(iv) shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender or the
Borrower may have against the Swing Line Bank, the Borrower or any other Person
for any reason whatsoever, (ii) the occurrence or continuance of a Default or an
Event of Default, (iii) any adverse change in the condition (financial or
otherwise) of the Company, (iv) any breach of this Agreement or any other Loan
Document by the Company, any Subsidiary or any other Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

2.04 Conversion and Continuation Elections.

(a) The Borrower may, upon irrevocable written notice to the Agent in accordance
with the provisions of this Section 2.04:

(i) elect, as of any Business Day, in the case of Base Rate Loans (other than
Swing Line Loans), or as of the last day of the applicable Interest Period, in
the case of Eurodollar Rate Loans, to convert any such Loans (or any part
thereof in an aggregate minimum amount of $500,000, or any multiple of $100,000
in excess thereof, in the case of Base Rate Loans, and $1,000,000, or any
multiple of $500,000 in excess thereof, in the case of Eurodollar Rate Loans)
into Loans of any other Type; or

(ii) elect as of the last day of the applicable Interest Period, to continue any
Loans having Interest Periods expiring on such day (or any part thereof in an
amount not less than $1,000,000, or that is in an integral multiple of $500,000
in excess thereof);

 

32



--------------------------------------------------------------------------------

provided, that if at any time the aggregate amount of Eurodollar Rate Loans in
respect of any Borrowing is reduced, by payment, prepayment, or conversion of
part thereof to be less than $1,000,000, such Eurodollar Rate Loans shall
automatically convert into Base Rate Loans, and on and after such date the right
of the Borrower to continue such Loans as, and convert such Loans into,
Eurodollar Rate Loans shall terminate.

(b) The Borrower shall deliver a Notice of Conversion/Continuation to be
received by the Agent not later than 11:00 a.m. (New York time) at least
(i) three (3) Business Days in advance of the Conversion/Continuation Date, if
the Loans are to be converted into or continued as Eurodollar Rate Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than seven days, or one, two, three or six
months, in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Agent not later than 11:00 a.m. (New
York time) four (4) Business Days prior to the requested Conversion/Continuation
Date, whereupon the Agent shall give prompt notice to the Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them and shall, not later than 11:00 a.m. (New York time) three (3) Business
Days before the requested Conversion/Continuation Date, notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders, and (ii) on the date of the
Conversion/Continuation Date, if the Loans are to be converted into Base Rate
Loans, specifying:

(i) the proposed Conversion/Continuation Date;

(ii) the aggregate amount of Loans to be converted or continued;

(iii) the Type of Loans resulting from the proposed conversion or continuation;
and

(iv) other than in the case of conversions into Base Rate Loans, the duration of
the requested Interest Period.

(c) If upon the expiration of any Interest Period applicable to Eurodollar Rate
Loans, the Borrower has failed to submit or complete a notice in accordance with
Section 2.04(b), the Borrower shall be deemed to have elected to convert such
Eurodollar Rate Loans into a one month Eurodollar Rate Loan, provided, however,
if any Default or Event of Default then exits, the Borrower shall be deemed to
have elected to convert such Eurodollar Rate Loans into a Base Rate Loan.

(d) The Agent will promptly notify each Lender of its receipt of a Notice of
Conversion/Continuation, or, if no timely notice is provided by the Borrower,
the Agent will promptly notify each Lender of the details of any automatic
continuation or conversion. All conversions and continuations shall be made
ratably according to the respective outstanding principal amounts of the Loans,
with respect to which the notice was given, held by each Lender.

 

33



--------------------------------------------------------------------------------

(e) Unless the Majority Lenders otherwise consent, during the existence of a
Default or Event of Default, the Borrower may not elect to have a Loan converted
into or continued as an Eurodollar Rate Loan.

(f) After giving effect to any conversion or continuation of Eurodollar Rate
Loans, unless the Agent shall otherwise consent, there may not be more than ten
(10) different Interest Periods in effect.

(g) Notwithstanding anything herein to the contrary, the initial Loans made on
the Closing Date shall be of the same Type, shall have the same remaining
Interest Period, and shall have the same Eurodollar Rate, in each case as in
effect with respect to the outstanding “Eurodollar Rate Loans,” if any, that
exist under the Existing Credit Agreement as of the Closing Date.

2.05 Termination or Reduction of Commitments. The Borrower may, upon not less
than three (3) Business Days’ prior written notice to the Agent, terminate the
Commitments, or permanently reduce the Commitments by an aggregate minimum
amount of $1,000,000 or any multiple of $1,000,000 in excess thereof; unless,
after giving effect thereto and to any prepayments of Revolving Loans made on
the effective date thereof, (i) the Effective Amount of all Revolving Loans,
Swing Line Loans and L/C Obligations would exceed the amount of the Commitments
then in effect, (ii) the Effective Amount of all Swing Line Loans then
outstanding would exceed the Swing Line Loan Maximum Amount or (iii) the
Effective Amount of all L/C Obligations would exceed the L/C Commitment. If and
to the extent specified by the Borrower in the notice to the Agent, some or all
of the reduction in the Commitments shall be applied to reduce the L/C
Commitment. Once reduced in accordance with this Section, the Commitments may
not be increased. Any reduction of the Commitments shall be applied to each
Lender according to its Pro Rata Share. All accrued Commitment Fees and letter
of credit fees to, but not including, the effective date of any reduction or
termination of the Commitments shall be paid on the effective date of such
reduction or termination.

2.06 Optional Prepayments. Subject to Section 4.04, the Borrower may, at any
time or from time to time, upon irrevocable notice to the Agent by 11:00 a.m.
(New York time), prepay Loans ratably among the Lenders in whole or in part
without penalty, in minimum amounts of $500,000, or any multiple of $100,000 in
excess thereof, in the case of Base Rate Loans, and $500,000, or any multiple of
$500,000 in excess thereof, in the case of Eurodollar Rate Loans; provided that
if due to a Defaulting Lender’s failure to fund any requested Borrowing, Loans
are made not in accordance with the Lenders’ respective Pro Rata Shares (each
such Loan, a “Non-Ratable Loan”) then such prepayment shall be applied first to
Non-Ratable Loans then in the order that the Borrower may specify. Such notice
of prepayment shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid. The Agent will promptly notify each Lender of
its receipt of any such notice, and of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to each
such date on the amount prepaid and any amounts required pursuant to
Section 4.04.

 

34



--------------------------------------------------------------------------------

2.07 Mandatory Prepayments of Loans.

(a) The Borrower shall promptly, but in any event within two (2) Business Days,
prepay the outstanding principal amount of the Revolving Loans or Swing Line
Loans on any date on which the aggregate outstanding principal amount of such
Loans together with the Effective Amount of the L/C Obligations (after giving
effect to any other repayments or prepayments on such day) exceeds the aggregate
Revolving Loan Commitment, including, without limitation, due to a reduction of
the Revolving Loan Commitment pursuant to Section 2.05, in the amount of such
excess, or if any such excess remains after a prepayment in full hereunder of
all outstanding Loans, the Borrower shall Cash Collateralize the outstanding
Letters of Credit to the extent of such remaining excess.

(b) If on any date the Effective Amount of L/C Obligations exceeds the L/C
Commitment, the Borrower shall Cash Collateralize on such date the outstanding
Letters of Credit in an amount equal to the excess of the maximum amount then
available to be drawn under the Letters of Credit over the aggregate L/C
Commitment.

(c) General. Any prepayments pursuant to this Section 2.07 shall be applied
first to any Base Rate Loans then outstanding and then to Eurodollar Rate Loans
with the shortest Interest Periods remaining; provided that if due to a
Defaulting Lender’s failure to fund any requested Borrowing, there are
Non-Ratable Loans outstanding at the time of any prepayment, such prepayment
shall be applied first to Non-Ratable Loans and then in accordance with the
foregoing order. The Borrower shall pay, together with each prepayment under
this Section 2.07, accrued interest on the amount prepaid and any amounts
required pursuant to Section 4.04.

2.08 Repayment.

(a) Revolving Loans. The Borrower shall repay to the Lenders on the Revolving
Termination Date the aggregate principal amount of Revolving Loans outstanding
on such date.

(b) Swing Line Loans. The Borrower shall repay to the Swing Line Bank on the
Swing Line Termination Date the aggregate principal amount of Swing Line Loans
outstanding on such date.

2.09 Interest.

(a) Each Loan (other than Swing Line Loans) shall bear interest on the
outstanding principal amount thereof from the applicable Borrowing Date at a
rate per annum equal to either the Eurodollar Rate or the Base Rate, as the case
may be, plus the Applicable Margin (and subject to the Borrower’s right to
convert to other Types of Loans under Section 2.04). Swing Line Loans shall bear
interest on the outstanding principal amount thereof from the applicable
Borrowing Date at a rate per annum equal to the Swing Line Rate.

(b) Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any prepayment of Loans under
Section 2.06 or 2.07 for the portion of the Loans so prepaid and upon payment
(including prepayment) in full thereof and, during the existence of any Event of
Default, interest shall be paid on demand of the Agent at the request or with
the consent of the Majority Lenders.

 

35



--------------------------------------------------------------------------------

(c) Notwithstanding Section 2.09(a), while any Event of Default exists or after
acceleration, the Borrower shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on the principal amount of all
outstanding Obligations, at a rate per annum which is determined by adding
2% per annum to the Applicable Margin then in effect for such Loans; and in the
case of Obligations not subject to an Applicable Margin, at a rate per annum
equal to the Base Rate plus 2%; provided, however, that, on and after the
expiration of any Interest Period applicable to any Eurodollar Rate Loan
outstanding on the date of occurrence of such Event of Default or acceleration,
the principal amount of such Loan shall, during the continuation of such Event
of Default or after acceleration, bear interest at a rate per annum equal to the
Base Rate plus 2% (the “Default Rate”).

(d) Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
Highest Lawful Rate. If the Agent or any Lender shall receive interest in an
amount that exceeds the Highest Lawful Rate, the excess interest shall be
applied to the principal of the Loans or, if it exceeds such unpaid principal,
refunded to the Borrower. In determining whether the interest contracted for,
charged, or received by the Agent or a Lender exceeds the Highest Lawful Rate,
such Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the actual term of the Obligations hereunder.

2.10 Fees.

(a) Agency Fees. The Borrower shall pay the fees to the Agent for the Agent’s
own account, as required by the letter agreement (“Engagement Letter”) among the
Company, the Borrower, the Arranger and the Agent, dated July 11, 2014.

(b) Commitment Fees. The Borrower shall pay to the Agent for the account of each
Lender a commitment fee (“Commitment Fee”) on the average daily unused portion
of such Lender’s Revolving Loan Commitment, computed on a quarterly basis in
arrears on the last Business Day of each calendar quarter based upon the daily
utilization for that quarter as calculated by the Agent, at the Applicable
Margin per annum. For purposes of calculating utilization under this Section,
the Revolving Loan Commitment shall be deemed used to the extent of the
Effective Amount of Revolving Loans then outstanding, plus the Effective Amount
of L/C Obligations then outstanding but excluding for the purposes of
calculating utilization under this Section the Effective Amount of Swing Line
Loans. Such commitment fee shall accrue from the Closing Date to the Revolving
Termination Date and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December through the Revolving
Termination Date, with the final payment to be made on the Revolving Termination
Date; provided that, in connection with any reduction or termination of
Revolving Loan Commitment under Section 2.05, the accrued commitment fee
calculated for the period ending on such date shall also be paid on the date of
such reduction or termination, with the following quarterly payment being
calculated on the basis of the period from such reduction or termination date to
such quarterly payment date. The commitment fees provided in this Section shall
accrue at all times after the above-mentioned commencement date, including at
any time during which one or more conditions in Article V are not met.

 

36



--------------------------------------------------------------------------------

2.11 Computation of Fees and Interest.

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “reference rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more interest being paid than if
computed on the basis of a 365-day year). Interest and fees shall accrue during
each period during which interest or such fees are computed from the first day
thereof to the last day thereof.

(b) Each determination of an interest rate by the Agent shall be conclusive and
binding on the Borrower and the Lenders and shall be prima facie evidence of
such interest rate. The Agent will, at the request of the Borrower or any
Lender, deliver to the Borrower or the Lender, as the case may be, a statement
showing the quotations used by the Agent in determining any interest rate and
the resulting interest rate.

(c) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Borrower or the Lenders
determine that (i) the Total Leverage Ratio as calculated by the Company as of
any applicable date was inaccurate and (ii) a proper calculation of the Total
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the Agent
for the account of the Lenders, promptly on demand by the Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Company or the Borrower under the Bankruptcy Code, automatically and without
further action by the Agent, any Lender or the Issuing Bank), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Agent, any Lender or the
Issuing Bank, as the case may be, under Section 2.09(c) or 3.03(c) or under
Article IX. The Borrower’s obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.

2.12 Payments by the Borrower.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or set-off. Except as
otherwise expressly provided herein, all payments by the Borrower shall be made
to the Agent for the account of the Lenders at the Agent’s Payment Office, and
shall be made in dollars and in immediately available funds, (i) solely for the
purpose of calculating the accrual of interest on the outstanding Obligations,
no later than 1:00 p.m. (New York time) on the date specified herein and
(ii) for all other purposes, no later than 6:00 p.m. (New York time) on the date
specified herein. The Agent will promptly distribute to each Lender its Pro Rata
Share (or other applicable share as expressly provided herein) of such payment
in like funds as received. Any payment received by the Agent later than the time
specified herein shall be deemed to have been received on the following Business
Day and any applicable interest or fees shall continue to accrue for the day
actually received.

 

37



--------------------------------------------------------------------------------

(b) Subject to the provisions set forth in the definition of “Interest Period”
herein, whenever any payment is due on a day other than a Business Day, such
payment shall be made on the following Business Day, and such extension of time
shall in such case be included in the computation of interest or fees, as the
case may be.

(c) Unless the Agent receives notice from the Borrower prior to the date on
which any payment is due to the Lenders that the Borrower will not make such
payment in full as and when required, the Agent may assume that the Borrower has
made such payment in full to the Agent on such date in immediately available
funds and the Agent may (but shall not be so required), in reliance upon such
assumption, distribute to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent the Borrower has not made such
payment in full to the Agent, each Lender shall repay to the Agent on demand
such amount distributed to such Lender, together with interest thereon at the
Federal Funds Rate for each day from the date such amount is distributed to such
Lender until the date repaid.

2.13 Payments by the Lenders to the Agent.

(a) Unless the Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon (New York time) on the date of
such Borrowing) that such Lender will not make available as and when required
hereunder to the Agent for the account of the Borrower the amount of that
Lender’s Pro Rata Share of the Borrowing, the Agent may assume that each Lender
has made such amount available to the Agent in immediately available funds on
the Borrowing Date (and, in the case of a Borrowing of Base Rate Loans, that
each Lender has made such amount at the time required by Section 2.03) and the
Agent may (but shall not be so required), in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the
extent any Lender shall not have made its full amount available to the Agent in
immediately available funds and the Agent in such circumstances has made
available to the Borrower such amount, such Lender and the Borrower severally
agree to pay to the Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Agent, at (A) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the Agent for
the same or an overlapping period, the Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
the Borrower makes any payment to the Agent in respect of any Lender’s unfunded
share of a Borrowing, the amount of such Lender’s Loan included in such
Borrowing shall be reduced by the amount paid to the Borrower. If such Lender
pays its share of the applicable Borrowing to the Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing and, if the
Borrower has made any payment in respect of such Lender’s share under this
Section, the Agent

 

38



--------------------------------------------------------------------------------

shall forward such amounts to the Borrower. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Agent.

(b) The obligations of the Lenders hereunder to make Revolving Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.11 are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any payment under
Section 10.11 on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and, except as otherwise
provided herein, no Lender shall be responsible for the failure of any other
Lender to so make its Loan, to purchase its participation or to make its payment
under Section 10.11.

2.14 Sharing of Payments, Etc. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) in excess of its ratable share (or other share contemplated
hereunder), such Lender shall immediately (a) notify the Agent of such fact, and
(b) purchase from the other Lenders such participations in the Loans made by
them as shall be necessary to cause such purchasing Lender to share the excess
payment pro rata with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from the purchasing
Lender, such purchase shall to that extent be rescinded and each other Lender
shall repay to the purchasing Lender the purchase price paid therefor, together
with an amount equal to such paying Lender’s ratable share (according to the
proportion of (i) the amount of such paying Lender’s required repayment to
(ii) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 11.10) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Agent will keep records (which shall be conclusive and binding in the
absence of manifest error) of participations purchased under this Section and
will in each case notify the Lenders following any such purchases or repayments.

2.15 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Agent or the Issuing
Bank (i) if the Issuing Bank has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(ii) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations. At any time
that there shall exist a Defaulting Lender, immediately upon the request of the
Agent, the Issuing Bank or the Swing Line Bank, the Borrower shall deliver to
the Agent Cash Collateral in an amount sufficient to cover all Fronting Exposure
(after giving effect to Section 2.16(a)(iv) and any Cash Collateral provided by
the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing (or interest bearing if the Agent so agrees) deposit
accounts at Bank of America. The Borrower, and

 

39



--------------------------------------------------------------------------------

to the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to (and subjects to the control of) the Agent, for the benefit of the
Agent, the Issuing Bank and the Lenders (including the Swing Line Bank), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c). If at any time the Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the Agent
as herein provided, or that the total amount of such Cash Collateral is less
than the applicable Fronting Exposure and other obligations secured thereby, the
Borrower or the relevant Defaulting Lender will, promptly upon demand by the
Agent, pay or provide to the Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.07, 2.16, 3.01 or 9.02 in respect of Letters of Credit or Swing Line Loans
shall be held and applied to the satisfaction of the specific L/C Obligations,
Swing Line Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.08(g))) or (ii) the Agent’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of the Borrower shall not be
released during the continuance of a Default or Event of Default, and (y) the
Person providing Cash Collateral and the Issuing Bank or Swing Line Bank, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article IX or otherwise, and
including any amounts made available to the Agent by that Defaulting Lender
pursuant to Section 11.10), shall be applied at such time or times as may be
determined by the Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the

 

40



--------------------------------------------------------------------------------

Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the Issuing Bank or Swing Line Bank hereunder;
third, if so determined by the Agent or requested by the Issuing Bank or Swing
Line Bank, to be held as Cash Collateral for future funding obligations of that
Defaulting Lender of any participation in any Swing Line Loan or Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; fifth, if so determined by the Agent and the Borrower,
to be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Bank or Swing Line Bank as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Bank or Swing Line
Bank against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 5.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.10(b) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 3.08.

(iv) Reallocation of Pro Rata Shares to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03(b), 3.02 and 3.03, the “Pro Rata Share” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
outstanding principal amount of the Loans of that Lender.

 

41



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower, the Agent, Swing Line Bank and the
Issuing Bank agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their Pro
Rata Shares (without giving effect to Section 2.16(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

(c) With respect to any Cash Collateral provided by the Borrower in connection
with a Swing Line Loan or Letter of Credit due to the existence of a Defaulting
Lender, the relevant Defaulting Lender shall pay to the Borrower the amount of
the Borrower’s “negative carry” with respect to such Cash Collateral which the
parties hereto agree shall be equal to interest accruing at a rate equal to the
Base Rate plus the Applicable Margin on the amount of such Cash Collateral
during the period it was provided to the Swing Line Bank or Issuing Bank, as
applicable, less any interest income earned on such Cash Collateral.

2.17 Increase in Commitments.

(a) Borrower Request. The Borrower may by written notice to the Agent request
from time to time prior to the Revolving Termination Date, an increase to the
existing Revolving Commitments (each, an “Incremental Revolving Commitment”) in
an aggregate amount not in excess of $100,000,000. Each such notice shall
specify (i) the date (each, an “Increase Effective Date”) on which the Borrower
proposes that the Incremental Revolving Commitments shall be effective, which
shall be a date not less than ten (10) Business Days after the date on which
such notice is delivered to the Agent and (ii) the identity of each Eligible
Assignee to whom the Borrower proposes any portion of such Incremental Revolving
Commitments be allocated and the amounts of such allocations; provided that any
existing Lender approached to provide all or a portion of the Incremental
Revolving Commitments may elect or decline, in its sole discretion, to provide
such Incremental Revolving Commitment. Each Incremental Revolving Commitment
shall be in an aggregate amount of $10,000,000 or any whole multiple of $500,000
in excess thereof (provided that such amount may be less than $10,000,000 if
such amount represents all remaining availability under the aggregate limit in
respect of Incremental Revolving Commitments set forth in above).

 

42



--------------------------------------------------------------------------------

(b) Conditions. The Incremental Revolving Commitments shall become effective as
of the applicable Increase Effective Date upon the satisfaction of each of the
following conditions in the discretion of the Agent and each Eligible Assignee:

(i) no Default or Event of Default shall exist or shall result from the
borrowings to be made on or the effectiveness of the Incremental Revolving
Commitments on, such Increase Effective Date;

(ii) the representations and warranties in Article VI and the other Loan
Documents shall be true and correct in all material respects (or, in the case of
representations and warranties that are qualified by materiality provisions,
true and correct in all respects) on and as of such Increase Effective Date with
the same effect as if made on and as of such Increase Effective Date (except to
the extent such representations and warranties expressly refer to an earlier
date, in which case they shall be true and correct in all material respects (or,
in the case of representations and warranties that are qualified by materiality
provisions, true and correct in all respects) as of such earlier date) and
except that for purposes of this Section 2.17(b), the representations and
warranties contained in Section 6.11 shall be deemed to refer to the most recent
financial statements furnished pursuant to subsections (a) and (b),
respectively, of Section 7.01;

(iii) on a pro forma basis (assuming the Incremental Revolving Commitments are
fully drawn), the Borrower shall be in compliance with each of the covenants set
forth in Sections 8.14 and 8.15, in each case as of the end of the latest fiscal
quarter for which internal financial statements are available;

(iv) the Borrower shall make any breakage payments in connection with any
adjustment of Revolving Loans pursuant to Section 4.04; and

(v) the Borrower shall deliver or cause to be delivered officer’s certificates
and legal opinions of the type delivered on the Closing Date to the extent
reasonably requested by, and in form and substance reasonably satisfactory to,
the Agent.

(c) Terms of New Loans and Commitments. The terms and provisions of Revolving
Loans made pursuant to new Commitments shall be identical to the Revolving Loans
(other than any customary closing fees payable on new Commitments).

The Incremental Revolving Commitments shall be effected by a joinder agreement
(the “Increase Joinder”) executed by the Borrower, the Agent and each Lender
making such Incremental Revolving Commitment, in form and substance reasonably
satisfactory to each of them. Notwithstanding the provisions of Section 11.01,
the Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Agent, to effect the provisions of
this Section 2.17, other than any amendments requiring the consent of all of the
Lenders affected thereby under Section 11.01. In addition, unless otherwise
specifically provided herein, all references in Loan Documents to Revolving
Loans shall be deemed, unless the context otherwise requires, to include
references to Revolving Loans made pursuant to Incremental Revolving Commitments
made pursuant to this Agreement. This Section 2.17 shall supersede any
provisions in Section 2.14 or Section 11.01 to the contrary.

 

43



--------------------------------------------------------------------------------

(d) Adjustment of Revolving Loans. Each Lender that is acquiring an Incremental
Revolving Commitment on an Increase Effective Date shall make a Revolving Loan,
the proceeds of which will be used to prepay the Revolving Loans of the other
Lenders immediately prior to such Increase Effective Date, so that, after giving
effect thereto, the Revolving Loans outstanding are held by the Lenders pro rata
based on their Revolving Commitments after giving effect to such Increase
Effective Date. If there is a new borrowing of Revolving Loans on such Increase
Effective Date, the Lenders after giving effect to such Increase Effective Date
shall make such Revolving Loans in accordance with Section 2.01(a).

(e) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranty.

ARTICLE III

THE LETTERS OF CREDIT

3.01 The Letter of Credit Subfacility.

(a) On the terms and conditions set forth herein (i) the Issuing Bank agrees, in
reliance upon the agreements of the Lenders set forth in this Article III,
(A) from time to time on any Business Day during the period from the Closing
Date to the Revolving Termination Date to Issue Letters of Credit for the
account of the Company, the Borrower or any Subsidiary of the Borrower, and to
amend or renew Letters of Credit previously Issued by it, in accordance with
Sections 3.02(c) and (d), and (B) to honor drafts under the Letters of Credit;
and (ii) the Lenders severally agree to participate in Letters of Credit Issued
for the account of the Borrower; provided, that the Issuing Bank shall not be
obligated to Issue, and no Lender shall be obligated to participate in, any
Letter of Credit if as of the date of Issuance of such Letter of Credit (the
“Issuance Date”) (1) the Effective Amount of all L/C Obligations and Swing Line
Loans plus the Effective Amount of all Revolving Loans exceeds the aggregate
Revolving Loan Commitment, (2) the participation of any Lender in the Effective
Amount of all L/C Obligations and Swing Line Loans plus the Effective Amount of
the Revolving Loans of such Lender exceeds such Lender’s Revolving Loan
Commitment or (3) the Effective Amount of L/C Obligations exceeds the L/C
Commitment. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and, accordingly, the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit which have expired
or which have been drawn upon and reimbursed.

(b) The Issuing Bank shall not Issue any Letter of Credit if:

(i) subject to Section 3.02(c), the expiry date of the requested Letter of
Credit would occur more than twelve (12) months after the date of issuance,
unless the Required Lenders approved such expiry date; or

(ii) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

 

44



--------------------------------------------------------------------------------

(c) The Issuing Bank is under no obligation to Issue any Letter of Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from Issuing
such Letter of Credit, or any Requirement of Law applicable to the Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank in good faith deems material to it;

(ii) the Issuing Bank has received written notice from any Lender, the Agent or
the Borrower, on or prior to the Business Day prior to the requested date of
Issuance of such Letter of Credit, that one or more of the applicable conditions
contained in Article V is not then satisfied;

(iii) any requested Letter of Credit is not otherwise in form and substance
reasonably acceptable to the Issuing Bank, or the Issuance of a Letter of Credit
shall violate one or more policies of the Issuing Bank applicable to letters of
credit generally;

(iv) such Letter of Credit is in a face amount less than $25,000, unless such
lesser amount is approved by the Agent and the Issuing Bank, or is to be
denominated in a currency other than Dollars; or

(v) any Lender is at that time a Defaulting Lender, unless the Issuing Bank has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Issuing Bank (in its sole discretion) with the Borrower or
such Lender to eliminate the Issuing Bank’s actual or potential Fronting
Exposure (after giving effect to Section 2.16(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
Issued or that Letter of Credit and all other L/C Obligations as to which the
Issuing Bank has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

3.02 Issuance, Amendment and Renewal of Letters of Credit.

(a) Each Letter of Credit shall be Issued or amended, as the case may be, upon
the request of the Borrower delivered to the Issuing Bank (with a copy to the
Agent) in the form of an L/C Application or an L/C Amendment Application, as
applicable, appropriately completed and signed by a Responsible Officer of the
Borrower. Such L/C Application or L/C Amendment Application must be received by
the Issuing Bank and the Agent not later than 11:00 a.m. (New York time) at
least two (2) Business Days (or such later date and time as the Agent and the
Issuing Bank may agree in a particular instance in their sole discretion) prior
to the proposed

 

45



--------------------------------------------------------------------------------

Issuance date or date of amendment, as the case may be. In the case of a request
for an initial Issuance of a Letter of Credit, such L/C Application shall
specify in form and detail satisfactory to the Issuing Bank: (A) the proposed
Issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
Issuing Bank may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such L/C Amendment Application shall specify in
form and detail satisfactory to the Issuing Bank (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the Issuing Bank may require. Additionally, the Borrower shall furnish to the
Issuing Bank and the Agent such other documents and information pertaining to
such requested Letter of Credit Issuance or amendment, including any Issuer
Documents, as the Issuing Bank or the Agent may require.

(b) Promptly after receipt of any L/C Application or L/C Amendment Application,
the Issuing Bank will confirm with the Agent (by telephone or in writing) that
the Agent has received a copy thereof from the Borrower and, if not, the Issuing
Bank will provide the Agent with a copy thereof. Unless the Issuing Bank has
received written notice from any Lender, the Agent or the Borrower, at least one
(1) Business Day prior to the requested date of Issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article V shall not then be satisfied, then, subject to the terms and conditions
hereof, the Issuing Bank shall, on the requested date, Issue a Letter of Credit
for the account of the Borrower or enter into the applicable amendment, as the
case may be, in each case in accordance with the Issuing Bank’s usual and
customary business practices. Immediately upon the Issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Bank a risk participation
in such Letter of Credit in an amount equal to the product of such Lender’s Pro
Rata Share times the amount of such Letter of Credit.

(c) If the Borrower so requests in any applicable L/C Application or L/C
Amendment Application, the Issuing Bank may, in its sole discretion, agree to
Issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the Issuing Bank, the Borrower shall not be required to make a
specific request to the Issuing Bank for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Bank to permit the extension
of such Letter of Credit at any time to an expiry date not later than the Letter
of Credit Expiration Date; provided, however, that the Issuing Bank shall not
permit any such extension if (A) the Issuing Bank has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 3.01(b) or (c) or otherwise), or (B) it has received
notice

 

46



--------------------------------------------------------------------------------

(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Agent that the
Majority Lenders have elected not to permit such extension or (2) from the
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 5.02 is not then satisfied, and in each such case directing
the Issuing Bank not to permit such extension.

(d) The Issuing Bank may, at its election (or as required by the Agent at the
direction of the Majority Lenders), deliver any notices of termination or other
communications to any Letter of Credit beneficiary or transferee, and take any
other action as necessary or appropriate, at any time and from time to time, in
order to cause the expiry date of such Letter of Credit to be a date not later
than the Revolving Termination Date.

(e) This Agreement shall control in the event of any conflict with any
L/C-Related Document (other than any Letter of Credit).

(f) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Bank will also deliver to the Borrower and the Agent a true
and complete copy of such Letter of Credit or amendment.

3.03 Drawings and Reimbursements.

(a) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Issuing Bank shall notify the Borrower
and the Agent thereof. Not later than 11:00 a.m. (New York time) on the date of
any payment by the Issuing Bank under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the Issuing Bank through the Agent
in an amount equal to the amount of such drawing. If the Borrower fails to so
reimburse the Issuing Bank by such time, the Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Pro Rata Share thereof.
In such event, the Borrower shall be deemed to have requested a Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.03 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Commitments and the conditions set forth
in Section 5.02. Any notice given by the Issuing Bank or the Agent pursuant to
this Section 3.03(a) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(b) Each Lender shall upon any notice pursuant to Section 3.03(a) make funds
available (and the Agent may apply Cash Collateral provided for this purpose)
for the account of the Issuing Bank at the Agent’s Payment Office in an amount
equal to its Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m.
(New York time) on the Business Day specified in such notice by the Agent,
whereupon, subject to the provisions of Section 3.03(c), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Agent shall remit the funds so received to the
Issuing Bank.

 

47



--------------------------------------------------------------------------------

(c) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason or Cash Collateralized, the Borrower
shall be deemed to have incurred from the Issuing Bank an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced or Cash
Collateralized, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Lender’s payment to the Agent for the account of the Issuing Bank pursuant to
Section 3.03(b) shall be deemed payment in respect of its participation in such
L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Article III.

(d) Until each Lender funds its Loan or L/C Advance pursuant to this
Section 3.03 to reimburse the Issuing Bank for any amount drawn under any Letter
of Credit, interest in respect of such Lender’s Pro Rata Share of such amount
shall be solely for the account of the Issuing Bank.

(e) Each Lender’s obligation to make Loans or L/C Advances to reimburse the
Issuing Bank for amounts drawn under Letters of Credit, as contemplated by this
Section 3.03, shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Issuing Bank, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default or an Event of Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Loans pursuant to this Section 3.03 is
subject to the conditions set forth in Section 5.02. No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the Issuing Bank for the amount of any payment made by the Issuing
Bank under any Letter of Credit, together with interest as provided herein.

(f) If any Lender fails to make available to the Agent for the account of the
Issuing Bank any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 3.03 by the time specified in
Section 3.03(b), then, without limiting the other provisions of this Agreement,
the Issuing Bank shall be entitled to recover from such Lender (acting through
the Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Issuing Bank at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the Issuing Bank in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Issuing Bank in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be. A certificate of the Issuing Bank submitted to any Lender
(through the Agent) with respect to any amounts owing under this clause
(f) shall be conclusive absent manifest error.

 

48



--------------------------------------------------------------------------------

3.04 Repayment of Participations.

(a) At any time after the Issuing Bank has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 3.03, if the Agent receives for the
account of the Issuing Bank any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Agent), the Agent
will distribute to such Lender its Pro Rata Share thereof in the same funds as
those received by the Agent.

(b) If any payment received by the Agent for the account of the Issuing Bank
pursuant to Section 3.03(a) is required to be returned under any of the
circumstances described in Section 11.06 (including pursuant to any settlement
entered into by the Issuing Bank in its discretion), each Lender shall pay to
the Agent for the account of the Issuing Bank its Pro Rata Share thereof on
demand of the Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

3.05 Role of the Issuing Bank. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing Bank,
the Agent, any of their respective Affiliates, any of their or their respective
Affiliates’ respective partners, directors, officers, employees, agents,
trustees and advisers, nor any correspondent, participant or assignee of the
Issuing Bank, shall be liable to any Lender for (i) any action taken or omitted
in connection herewith at the request or with the approval of the Lenders or the
Majority Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the Issuing Bank, the Agent, any of their
respective Affiliates, any of their or their respective Affiliates’ respective
partners, directors, officers, employees, agents, trustees and advisers, nor any
correspondent, participant or assignee of the Issuing Bank, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 3.07; provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the Issuing Bank, and the
Issuing Bank may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the Issuing
Bank’s willful misconduct or gross negligence or the Issuing Bank’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Issuing Bank
shall not be responsible for the validity or sufficiency of any instrument

 

49



--------------------------------------------------------------------------------

transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

3.06 Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Bank for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the Issuing Bank or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any Insolvency Proceeding; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Issuing Bank. The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Bank and
its correspondents unless such notice is given as aforesaid.

3.07 Letter of Credit Fees.

(a) The Borrower shall pay to the Agent for the account of each of the Lenders a
letter of credit fee with respect to the Letters of Credit equal to the
Applicable Margin per annum of the average daily maximum amount available to be
drawn of the outstanding

 

50



--------------------------------------------------------------------------------

Letters of Credit, computed on a quarterly basis in arrears on the last Business
Day of each March, June, September and December based upon Letters of Credit
outstanding for that quarter as calculated by the Agent. Such letter of credit
fees shall be due and payable quarterly in arrears on the last Business Day of
each calendar quarter during which Letters of Credit are outstanding, commencing
on the first such quarterly date to occur after the Closing Date, through the
Letter of Credit Expiration Date (or such later date upon which the outstanding
Letters of Credit shall expire), with the final payment to be made on the Letter
of Credit Expiration Date (or such later expiration date) and thereafter shall
be payable on demand.

(b) The Borrower shall pay to the Issuing Bank a letter of credit fronting fee
for each Letter of Credit Issued by the Issuing Bank equal to 0.125% per annum
of the face amount (or increased face amount, as the case may be) of such Letter
of Credit. Such Letter of Credit fronting fee shall be due and payable quarterly
in arrears on the last Business Day of each calendar quarter during which such
Letter of Credit is outstanding, commencing on the first such quarterly date to
occur after such Letter of Credit is Issued, through the Letter of Credit
Expiration Date (or such later date upon which such Letter of Credit shall
expire), with the final payment to be made on the Letter of Credit Expiration
Date (or such later expiration date) and thereafter shall be payable on demand.

(c) The Borrower shall pay to the Issuing Bank from time to time on demand the
normal issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the Issuing Bank relating to letters of credit as
from time to time in effect.

3.08 Uniform Customs and Practice. Unless otherwise expressly agreed by the
Issuing Bank and the Borrower when a Letter of Credit is Issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of Issuance) shall apply to each standby Letter of Credit and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
Issuance shall apply to each commercial Letter of Credit.

3.09 Letters of Credit Issued for the Company and Subsidiaries. Notwithstanding
that a Letter of Credit Issued or outstanding hereunder is in support of any
obligations of, or is for the account of, the Company or any of its
Subsidiaries, the Borrower shall be obligated to reimburse the Issuing Bank
hereunder for any and all drawings under such Letter of Credit. The Borrower
hereby acknowledges that the Issuance of Letters of Credit for the account of
its Subsidiaries or the Company inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries and the Company.

3.10 Outstanding Letters of Credit. The Existing Letters of Credit set forth on
Schedule 1.01 were issued for the account of the Company prior to the Closing
Date pursuant to the Existing Credit Agreement and will remain outstanding as of
the Closing Date. The Company, the Borrower, the Issuing Bank and each of the
Lenders hereby agree with respect to the Existing Letters of Credit that each
such Existing Letter of Credit, for all purposes under this Agreement, shall be
deemed to be Letters of Credit issued for the account of the Borrower and
governed by the terms and conditions of this Agreement. Each Lender further
agrees to participate in each such Existing Letter of Credit in an amount equal
to its Pro Rata Share of the stated amount of such Existing Letter of Credit.

 

51



--------------------------------------------------------------------------------

ARTICLE IV

TAXES, YIELD PROTECTION AND ILLEGALITY

4.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Agent, Lender or Issuing Bank,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the Agent,
each Lender and the Issuing Bank, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Agent, such Lender or the
Issuing Bank, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank
(with a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Agent, at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation prescribed by applicable law or by the taxing authorities
of any jurisdiction and such other reasonably requested information as will
permit the Borrower or the Agent, as the case may be,

 

52



--------------------------------------------------------------------------------

to determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the Agent
executed originals of IRS Form W-9 or such other documentation or information
prescribed by applicable Laws or reasonably requested by the Borrower or the
Agent as will enable the Borrower or the Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Agent, but only if such Foreign Lender is legally entitled to do so),
whichever of the following is applicable:

(i) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) executed originals of IRS Form W-8ECI,

(iii) executed originals of IRS Form W-8IMY and all required supporting
documentation,

(iv) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, and

(v) executed originals any other form prescribed by applicable law as a basis
for claiming exemption from or a reduction in United States Federal withholding
tax duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.

 

53



--------------------------------------------------------------------------------

(iii) Each Lender shall promptly (A) notify the Borrower and the Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that the Borrower
or the Agent make any withholding or deduction for taxes from amounts payable to
such Lender.

(iv) If a payment made to a Lender under any Loan Document would be subject to
United States Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this paragraph (iv), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

(f) Treatment of Certain Refunds. If the Agent, any Lender or the Issuing Bank
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Agent, such Lender or the Issuing Bank, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
the Agent, such Lender or the Issuing Bank, agrees to repay the amount paid over
to the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Agent, such Lender or the Issuing Bank
in the event the Agent, such Lender or the Issuing Bank is required to repay
such refund to such Governmental Authority. This subsection shall not be
construed to require the Agent, any Lender or the Issuing Bank to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

4.02 Illegality.

(a) If any Lender determines that the introduction of any Requirement of Law or
any change in any Requirement of Law, or in the interpretation or administration
of any Requirement of Law, has made it unlawful, or that any central bank or
other Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to make, maintain or fund Eurodollar Rate Loans,
or to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Agent, any

 

54



--------------------------------------------------------------------------------

obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans or, if such notice relates to
the unlawfulness or asserted unlawfulness of charging interest based on the
Eurodollar Rate, to make Base Rate Loans as to which the interest rate is
determined with reference to the Eurodollar Rate shall be suspended until such
Lender notifies the Agent and the Borrower that the circumstances giving rise to
such determination no longer exist.

(b) Upon receipt of a notice from any Lender in accordance with the foregoing
clause (a), the Borrower shall, upon demand from such Lender (with a copy to the
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender and Base Rate Loans as to which the interest rate is determined with
reference to the Eurodollar Rate to Base Rate Loans as to which the rate of
interest is not determined with reference to the Eurodollar Rate, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurodollar Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurodollar Rate Loans or Base
Rate Loan. Notwithstanding the foregoing and despite the illegality for such a
Lender to make, maintain or fund Eurodollar Rate Loans or Base Rate Loans as to
which the interest rate is determined with reference to the Eurodollar Rate,
that Lender shall remain committed to make Base Rate Loans and shall be entitled
to recover interest with reference to the Base Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted and amounts required under Section 4.04.

(c) If the obligation of any Lender to make or maintain Eurodollar Rate Loans
has been so terminated or suspended, the Borrower may elect, by giving notice to
the Lender through the Agent that all Loans which would otherwise be made by the
Lender as Eurodollar Rate Loans shall be instead Base Rate Loans.

(d) Before giving any notice to the Agent under this Section, the affected
Lender shall designate a different Lending Office with respect to its Eurodollar
Rate Loans if such designation will avoid the need for giving such notice or
making such demand and will not, in the judgment of the Lender, be illegal or
otherwise disadvantageous to the Lender.

4.03 Increased Costs and Reduction of Return.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the Issuing
Bank;

(ii) subject any Lender or the Issuing Bank to any Taxes (other than
(A) Indemnified Taxes and (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

 

55



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or the Issuing Bank, the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law affecting such Lender or the Issuing Bank or any Lending Office of
such Lender or such Lender’s or the Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the Issuing Bank, to a level below
that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

4.04 Funding Losses. The Borrower shall reimburse each Lender and hold each
Lender harmless from any loss or expense which the Lender may sustain or incur
as a consequence of:

(i) the failure of the Borrower to make on a timely basis any payment of
principal of any Eurodollar Rate Loan;

(ii) the failure of the Borrower to borrow a Loan, continue a Eurodollar Rate
Loan or convert a Loan into a Eurodollar Rate Loan after the Borrower has given
(or is deemed to have given) a Notice of Borrowing or a Notice of
Conversion/Continuation;

(iii) the failure of the Borrower to make any prepayment in accordance with any
notice delivered under Section 2.06;

 

56



--------------------------------------------------------------------------------

(iv) the prepayment (including pursuant to Section 2.07) or other payment
(including after acceleration thereof) of an Eurodollar Rate Loan on a day that
is not the last day of the relevant Interest Period;

(v) the automatic conversion under Section 2.04 of any Eurodollar Rate Loan to a
Base Rate Loan on a day that is not the last day of the relevant Interest
Period;

(vi) the provisions of Section 2.04(g); or

(vii) the assignment of any Eurodollar Rate Loan on a day that is not the last
day of the relevant Interest Period as a result of a request by the Borrower
pursuant to Section 4.08,

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Eurodollar Rate Loans or from fees
payable to terminate the deposits from which such funds were obtained. For
purposes of calculating amounts payable by the Borrower to the Lenders under
this Section and under Section 4.03(a), each Eurodollar Rate Loan made by a
Lender (and each related reserve, special deposit or similar requirement) shall
be conclusively deemed to have been funded at the Eurodollar Rate for such
Eurodollar Rate Loan by a matching deposit or other borrowing in the interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Loan is in fact so funded.

4.05 Inability to Determine Rates. If the Majority Lenders determine that for
any reason in connection with any request for a Loan or a conversion to or
continuation thereof that (i) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Loan, (ii) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with a Base Rate Loan, or
(iii) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan or in connection with a Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Agent will promptly so notify the Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Agent (upon the instruction of the Majority Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

4.06 Certificates of Lenders. Any Lender claiming reimbursement or compensation
under this Article IV shall deliver to the Borrower (with a copy to the Agent) a
certificate setting forth in reasonable detail the amount payable to the Lender
hereunder and such certificate shall be conclusive and binding on the Borrower
in the absence of manifest error. Notwithstanding anything to the contrary
contained in this Agreement, no amounts shall be payable by the Borrower
pursuant to Sections 4.03 or 4.04 with respect to any period commencing more
than one hundred eighty (180) days before the delivery of the certificate
contemplated by this Section 4.06 unless such amounts are claimed as a result of
the retroactive effect of any newly enacted or adopted law, rule or regulation
and such certificate is delivered within 180 days after such enactment or
adoption.

 

57



--------------------------------------------------------------------------------

4.07 Survival. The agreements and obligations of the Borrower in this Article IV
shall survive the payment of all other Obligations.

4.08 Replacement of Lenders. Upon any Lender’s making a claim for compensation
under Section 4.01 or 4.03, if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.01 or if any Lender is a Defaulting Lender, the Borrower
may replace such Lender in accordance with this Section. The Borrower may, at
its sole expense and effort, upon notice to such Lender and the Agent, replace
such Lender by causing such Lender to assign its Revolving Loan Commitment (with
the assignment fee to be paid by the Borrower in such instance) pursuant to
Section 11.08(a) to one or more other Lenders or Eligible Assignees procured by
the Borrower; provided, however, that if the Borrower elects to exercise such
right with respect to any Lender making a claim for compensation or payments
under Section 4.01 or 4.03, the replacement of such Lender will result in a
reduction in such compensation or payments thereafter. The Lender shall have
received payment in full all principal, interest, fees and other amounts owing
to such Lender through the date of replacement (including any amounts payable
pursuant to Sections 4.01, 4.03 and 4.04), and the Borrower shall release such
Lender from its obligations under the Loan Documents. Any Lender being replaced
shall execute and deliver an Assignment and Assumption with respect to such
Lender’s Revolving Loan Commitment and outstanding Loans and participations in
L/C Obligations and Swing Line Loans.

ARTICLE V

CONDITIONS PRECEDENT

5.01 Conditions of Effectiveness and Initial Credit Extensions. The
effectiveness of this Agreement and the obligation of each Lender to make its
initial Credit Extension hereunder is subject to the condition that the Agent
shall have received on or before the Closing Date all of the following, in form
and substance satisfactory to the Agent and each Lender (the satisfaction of
each Lender being conclusively evidenced by such Lender’s execution and delivery
of its counterpart of this Agreement), and in sufficient copies for each Lender:

(a) Credit Agreement and Notes. This Agreement and the Notes (if any) executed
by each party thereto;

(b) Resolutions; Incumbency.

(i) Copies of the resolutions of the board of directors of the Company, the
Borrower and each Subsidiary that may become party to a Loan Document
authorizing the transactions contemplated hereby, certified as of the Closing
Date by the Secretary or an Assistant Secretary of such Person; and

(ii) A certificate of the Secretary or Assistant Secretary of the Company, and
each Subsidiary that may become party to a Loan Document certifying the names
and true signatures of the officers of the Company, the Borrower or such
Subsidiary, as applicable, authorized to execute, deliver and perform, as
applicable, this Agreement, and all other Loan Documents to be delivered by it
hereunder;

 

58



--------------------------------------------------------------------------------

(c) Organization Documents; Good Standing. Each of the following documents:

(i) the Organization Documents of the Company, the Borrower and each Subsidiary
as in effect on the Closing Date, certified by the Secretary or Assistant
Secretary or Manager of such Person as of the Closing Date; and

(ii) a good standing certificate for the Company, the Borrower and each
Subsidiary from the Secretary of State (or similar, applicable Governmental
Authority) of its state of organization as of a recent date;

(d) Legal Opinions. An opinion addressed to the Agent and the Lenders of Akin
Gump Strauss Hauer & Feld LLP, counsel to the Borrower and the Company,
substantially in the form of Exhibit D-1. An opinion addressed to the Agent and
the Lenders of Michael W. Gleespen, general counsel to the Company and its
Subsidiaries substantially in the form of Exhibit D-2. Such legal opinions as
may be required by the Agent from local counsel to certain Subsidiaries with
respect to certain corporate and other matters.

(e) Payment of Fees. Evidence of payment by the Borrower of all accrued and
unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with Attorney Costs of Bank of America to the extent
invoiced prior to or on the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute Bank of America’s reasonable estimate of
Attorney Costs incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude final settling of
accounts between the Borrower and Bank of America); including any such costs,
fees and expenses arising under or referenced in Sections 2.10 and 11.04;

(f) Certificate. A certificate signed by a Responsible Officer of each of the
Borrower and the Company, dated as of the Closing Date:

(i) stating that the representations and warranties contained in Article VI are
true and correct on and as of such date, as though made on and as of such date;

(ii) stating that no Default or Event of Default exists or would result from the
Credit Extension; and

(iii) stating that there has occurred since December 31, 2013, no event or
circumstance that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(g) Guaranty. The Guaranty, executed by each Guarantor.

(h) Solvency Certificate. A written solvency certificate from the chief
financial officer of the Borrower and the Company in form and content
satisfactory to the Lenders, dated the initial Borrowing Date, with respect to
the value, solvency and other factual information of, or relating to, as the
case may be, the Borrower and the Company, after giving effect to the initial
Credit Extension.

 

59



--------------------------------------------------------------------------------

(i) Payoff Letter. A payoff letter with respect to the Existing Credit
Agreement, executed by the parties thereto.

(j) Other Documents. Such other approvals, opinions, documents or materials as
the Agent or any Lender may reasonably request.

(k) Financial Statements. The financial statements and other information
referenced in Section 6.11.

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

5.02 Conditions to All Credit Extensions. The obligation of each Lender to make
any Loan (but not its obligations to fund its participation interests pursuant
to Section 2.03(b)(ii) or Section 3.03(c)) to be made by it (including its
initial Loan hereunder) or to continue as, or convert any Loan into, an
Eurodollar Rate Loan under Section 2.04 and the obligation of the Issuing Bank
to Issue any Letter of Credit (including the initial Letter of Credit) is
subject to the satisfaction of the following conditions precedent on the
relevant Borrowing Date or Issuance Date:

(a) Notice, Application. The Agent shall have received (with a copy for each
Lender) (i) a Notice of Borrowing (or equivalent notice pursuant to
Section 2.03(b) with respect to Swing Line Loans), (ii) in the case of a
conversion or continuation under Section 2.04, a Notice of
Conversion/Continuation, or (iii) in the case of any Issuance or amendment of
any Letter of Credit, the Issuing Bank and the Agent shall have received a L/C
Application or L/C Amendment Application, as required under Section 3.02;

(b) Continuation of Representations and Warranties. The representations and
warranties in Article VI shall be true and correct in all material respects (or,
in the case of representations and warranties that are qualified by materiality
provisions, true and correct in all respects) on and as of such Borrowing Date
or Issuance Date with the same effect as if made on and as of such Borrowing
Date or Issuance Date (except to the extent such representations and warranties
expressly refer to an earlier date, in which case they shall be true and correct
in all material respects (or, in the case of representations and warranties that
are qualified by materiality provisions, true and correct in all respects) as of
such earlier date); and

(c) No Existing Default. No Default or Event of Default shall exist or shall
result from such Borrowing or continuation or conversion or Issuance.

Each Notice of Borrowing, L/C Application or L/C Amendment Application submitted
by the Borrower hereunder shall constitute a representation and warranty by the
Borrower and the Company hereunder, as of the date of each such notice and as of
each Borrowing Date or Issuance Date, as applicable, that the conditions in this
Section 5.02 are satisfied.

 

60



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Each of the Company and the Borrower represents and warrants to the Agent and
each Lender that:

6.01 Corporate Existence and Power. The Company and each of its Subsidiaries:

(a) is a corporation (or a limited liability company) duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization;

(b) has the power and authority and all material governmental licenses,
authorizations, consents and material approvals to own its assets, carry on its
business and to execute, deliver, and perform its obligations under the Loan
Documents;

(c) is duly qualified as a foreign corporation and is licensed and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
or license, except in each case to the extent that the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

(d) is in compliance with all Requirements of Law, except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.02 Corporate Authorization; No Contravention. The execution, delivery and
performance by the Borrower and the Guarantors of this Agreement and each other
Loan Document to which such Person is party, have been duly authorized by all
necessary corporate action, and do not and will not:

(a) contravene the terms of any of such Person’s Organization Documents;

(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, any document evidencing any material Contractual Obligation
to which such Person is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Person or its property is subject; or

(c) violate any material Requirement of Law.

6.03 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, the Company or any of its Subsidiaries of the
Agreement or any other Loan Document, except (i) such as have been obtained or
made and are in full force, (ii) those third party approvals or consents which,
if not made or obtained, would not cause a Default or an Event of Default

 

61



--------------------------------------------------------------------------------

hereunder or could not reasonably be expected to have an Material Adverse Effect
and (iii) solely with respect to the performance by the Company, the Borrower or
any of the Guarantors of this Agreement or any other Loan Document, (1) filings
under the Exchange Act and (2) routine filings to be made after the date hereof
to maintain “good standing” in such jurisdictions and to maintain licenses and
permits.

6.04 Binding Effect. This Agreement and each other Loan Document to which the
Company or any of its Subsidiaries is a party constitute the legal, valid and
binding obligations of the Company and any of its Subsidiaries to the extent it
is a party thereto, enforceable against such Person in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability,
regardless of whether considered in a proceeding in equity or at law.

6.05 Litigation. There are no actions, suits, investigations, proceedings,
claims or disputes pending, or to the best knowledge of the Company or the
Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, against the Company, or its Subsidiaries or
any of their respective properties (a) which purport to affect or pertain to
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby or thereby; (b) which are existing on the Closing Date,
other than as disclosed on Schedule 6.05(b), provided, however, that none of the
matters set forth on such Schedule 6.05(b), whether taken individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect
or (c) which arise after the Closing Date, other than those which would not
reasonably be expected to have a Material Adverse Effect. No injunction, writ,
temporary restraining order or any order of any nature has been issued by any
court or other Governmental Authority purporting to enjoin or restrain the
execution, delivery or performance of this Agreement or any other Loan Document,
or directing that the transactions provided for herein or therein not be
consummated as herein or therein provided.

6.06 No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by the Company. As of the Closing Date, neither the
Company nor any Subsidiary is in default under or with respect to any
Contractual Obligation in any respect which, individually or together with all
such defaults, could reasonably be expected to have a Material Adverse Effect,
or that would, if such default had occurred after the Closing Date, create an
Event of Default under Section 9.01(e).

6.07 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the IRS or is entitled to rely on
a favorable opinion letter issued by the IRS to a prototype or volume submitter
sponsor to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS. To
the best knowledge of the Company, nothing has occurred that would prevent, or
cause the loss of, such tax-qualified status.

 

62



--------------------------------------------------------------------------------

(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Company, the Borrower nor
any ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Company and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Company nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Company nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (v) neither the Company nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

(d) Neither the Company or any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (A) on the Closing Date, those listed on
Schedule 6.07(d) hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement.

6.08 Use of Proceeds; Margin Regulations. The proceeds of the Loans are to be
used solely for the purposes set forth in and permitted by Section 7.12 and
Section 8.07. Neither the Company nor any Subsidiary is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying Margin Stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Company or the applicable Subsidiary only or of the Company and its
Subsidiaries on a consolidated basis) subject to the provisions of Section 8.01
or Section 8.02 or subject to any restriction contained in any agreement or
instrument between the Company or any Subsidiary and any Lender or any Affiliate
of any Lender relating to Indebtedness and within the scope of Section 9.01(e)
will be Margin Stock.

6.09 Title to Properties. The Company and each Subsidiary have good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or

 

63



--------------------------------------------------------------------------------

used in the ordinary conduct of their respective businesses, except for such
defects in title as could not, individually or in the aggregate, have a Material
Adverse Effect. The property of the Company and its Subsidiaries is subject to
no Liens other than Permitted Liens.

6.10 Taxes. The Company and its Subsidiaries have filed all Federal and other
material tax returns and reports required to be filed, and have paid all Federal
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP. To the Company’s knowledge as of the Closing Date, there is no
proposed tax assessment against the Company or any Subsidiary.

6.11 Financial Condition. (a) The (x) audited annual consolidated financial
statements of the Company and its Subsidiaries dated December 31, 2013 and
(y) the unaudited quarterly consolidated financial statements (including,
without limitation, balances sheets, income and cash flow statements) of the
Company and its Subsidiaries dated March 31, 2014:

(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein (subject to
ordinary, good faith year end audit adjustments);

(ii) fairly present the financial condition of the Company and its Subsidiaries
as of the date thereof and results of operations for the period covered thereby;
and

(iii) except as specifically disclosed in Schedule 6.11, show all material
indebtedness and other liabilities, direct or contingent, of the Company and its
consolidated Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments.

(b) Since December 31, 2013, there has been no Material Adverse Effect.

6.12 Environmental Matters.

(a) The on-going operations of the Company and each of its Subsidiaries comply
in all material respects with all Environmental Laws, except such non-compliance
which would not (if enforced in accordance with applicable law) result in
liability in excess of $500,000 in the aggregate.

(b) The Company and each of its Subsidiaries have obtained all material
licenses, permits, authorizations and registrations required under any
Environmental Law (“Environmental Permits”) and necessary for their respective
ordinary course operations, all such Environmental Permits are in good standing,
and the Company and each of its Subsidiaries are in compliance with all material
terms and conditions of such Environmental Permits.

(c) None of the Company, any of its Subsidiaries or any of their respective
present Property or operations, is subject to any outstanding written order from
or agreement with any Governmental Authority, nor subject to any judicial or
docketed administrative proceeding, respecting any Environmental Law,
Environmental Claim or Hazardous Material.

 

64



--------------------------------------------------------------------------------

(d) There are no Hazardous Materials or other conditions or circumstances
existing with respect to any Property, or arising from operations prior to the
Closing Date, of the Company or any of its Subsidiaries that would reasonably be
expected to give rise to Environmental Claims with a potential liability of the
Company and its Subsidiaries in excess of $500,000 in the aggregate for any such
condition, circumstance or Property. In addition, (i) neither the Company nor
any of its Subsidiaries has any underground storage tanks (x) that are not
properly registered or permitted under applicable Environmental Laws, or
(y) that are leaking or disposing of Hazardous Materials off-site, and (ii) the
Company and its Subsidiaries have met all material notification requirements
under Title III of CERCLA and all other Environmental Laws.

6.13 OFAC. None of the Company nor any of its Subsidiaries, nor, to the
knowledge of the Company and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions or (ii) located, organized or resident in a
Designated Jurisdiction.

6.14 Regulated Entities. None of the Company nor any Subsidiary that is not an
Excluded Subsidiary, is an “Investment Company” within the meaning of the
Investment Company Act of 1940. None of the Company nor any Subsidiary that is
not an Excluded Subsidiary is subject to regulation under the Federal Power Act,
the Interstate Commerce Act, any state public utilities code, or any other
Federal or state statute or regulation limiting its ability to incur
Indebtedness.

6.15 No Burdensome Restrictions. Neither the Company nor any Subsidiary is a
party to or bound by any Contractual Obligation, or subject to any restriction
in any Organization Document, or any Requirement of Law, which could reasonably
be expected to have a Material Adverse Effect.

6.16 Solvency. Both the Borrower and its Subsidiaries, taken as a whole, and the
Company and its Subsidiaries, taken as a whole, are Solvent.

6.17 Labor Relations. There are no strikes, lockouts or other labor disputes
against the Company or any of its Subsidiaries, or, to the best of the Company’s
knowledge, threatened against or affecting the Company or any of its
Subsidiaries, and no significant unfair labor practice complaint is pending
against the Company or any of its Subsidiaries or, to the best knowledge of the
Company, threatened against any of them before any Governmental Authority which
in any such case could reasonably be expected to have a Material Adverse Effect.

6.18 Copyrights, Patents, Trademarks, Etc. The Company or its Subsidiaries own
or are licensed or otherwise have the right to use all of the material patents,
trademarks, service marks, trade names, copyrights, contractual franchises,
authorizations and other material rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person. To the best knowledge of the Company, no slogan or other

 

65



--------------------------------------------------------------------------------

advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Company or any
Subsidiary infringes upon any rights held by any other Person, and no claim or
litigation regarding any of the foregoing is pending or threatened, which, in
any case, could reasonably be expected to have a Material Adverse Effect.

6.19 Subsidiaries. As of the Closing Date and as of each date of delivery of an
updated Schedule in accordance with Section 7.02(b), (x) the Company has no
Subsidiaries other than those specifically disclosed in Part (A) of Schedule
6.19 hereto, (y) the Company has no equity investments in any other corporation
or entity other than those specifically disclosed in Part (B) of Schedule 6.19,
and (z) the Company has no Excluded Subsidiaries other than those identified on
Schedule 6.19 and the Company’s Investment in such Excluded Subsidiaries is
permitted pursuant to Section 8.04(q). No Excluded Subsidiary owns any capital
stock of any Subsidiary which is not also an Excluded Subsidiary.

6.20 Broker’s; Transaction Fees. Neither the Company nor any of its Subsidiaries
has any obligation to any Person in respect of any finder’s, broker’s or
investment banker’s fee in connection with this Agreement or any other Loan
Document.

6.21 Insurance. The properties of the Company and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Company, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or such Subsidiary operates,
except to the extent the Company maintains reasonable self-insurance with
respect to such risks (through an Affiliate or otherwise).

6.22 Swap Obligations. Neither the Company nor any of its Subsidiaries has
incurred any outstanding obligations under any Swap Contracts, other than
Permitted Swap Obligations. The Company has undertaken its own independent
assessment of its consolidated assets, liabilities and commitments and has
considered appropriate means of mitigating and managing risks associated with
such matters and has not relied on any swap counterparty or any Affiliate of any
swap counterparty in determining whether to enter into any Swap Contract.

6.23 Full Disclosure. None of the representations or warranties made by the
Company or any Subsidiary in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, written statement or certificate
furnished by or on behalf of the Company or any Subsidiary in connection with
the Loan Documents (including the offering and disclosure materials delivered by
or on behalf of the Company to the Lenders prior to the Closing Date), contains
any untrue statement of a material fact or omits any material fact required to
be stated therein or necessary to make the statements made therein, in light of
the circumstances under which they are made, not misleading as of the time when
made or delivered (other than omissions that pertain to matters of a general
economic nature or matters of public knowledge that generally effect any of the
industry segments of the Company or its Subsidiaries); provided that, with
respect to projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time. Any forward looking statements contained therein are
inherently subject to risk and uncertainties, many of which cannot be predicted
with accuracy, and some of which might not be anticipated. Future events and
actual results, financial and otherwise, could differ materially from those set
forth therein or contemplated by the forward looking statements contained
therein.

6.24 Anti-Corruption Laws. The Company and its Subsidiaries have conducted their
businesses in compliance with applicable anti-corruption laws and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

 

66



--------------------------------------------------------------------------------

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, unless the Majority Lenders waive compliance in writing, the
Company and the Borrower hereby agree to comply with, and cause their respective
Subsidiaries to comply with the following:

7.01 Financial Statements. The Company shall deliver to the Agent, in form and
detail satisfactory to the Agent and the Majority Lenders, with sufficient
copies for the Agent and each Lender:

(a) as soon as available, but not later than ninety (90) days after the end of
each fiscal year, to the extent prepared to comply with SEC requirements, a copy
of SEC Form 10-K’s filed by the Company with the SEC for such fiscal year, or if
no such Form 10-K was filed by the Company for such fiscal year, a copy of the
audited consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year and the related consolidated statements of income or operations
and shareholders’ equity and cash flows for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, and in any
case accompanied by the opinion of KPMG LLP or another nationally-recognized
independent public accounting firm (“Independent Auditor”) which report shall
state that such consolidated financial statements present fairly the financial
position for the periods indicated in conformity with GAAP or the standard of
the Public Company Accounting and Oversight Rule 3100, as applicable, applied on
a basis consistent with prior years. Such opinion shall not be qualified or
limited because of a restricted or limited examination by the Independent
Auditor of any material portion of the Company’s or any Subsidiary’s records.
Concurrently with the delivery of the foregoing financial statements, a copy of
the unaudited combined consolidated statements of income or operations of the
Excluded Subsidiaries for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, which unaudited combined
consolidated statements of income or operations shall have been prepared in
accordance with GAAP;

(b) as soon as available, but not later than forty-five (45) days after the end
of each of the first three fiscal quarters of each fiscal year, to the extent
prepared to comply with SEC requirements, a copy of the SEC Form 10-Qs filed by
the Company with the SEC for such fiscal quarter, or if no such Form 10-Q was
filed by the Company for such fiscal quarter, a copy of the unaudited
consolidated balance sheet of the Company and its Subsidiaries as of the end of
such quarter and the related consolidated statements of income and shareholders’
equity and cash flows for the period commencing on the first day and ending on
the last day of such quarter, and

 

67



--------------------------------------------------------------------------------

in any case certified by the chief executive officer and chief financial officer
as fairly presenting, in accordance with GAAP (subject to ordinary, good faith
year-end audit adjustments), the financial position and the results of
operations of the Company and the Subsidiaries; and concurrently with the
delivery of the foregoing unaudited financial statements, a copy of the
unaudited combined consolidated statements of income of the Excluded
Subsidiaries for the period commencing on the first day and ending on the last
day of such quarter, and in any case certified by a Responsible Officer as
fairly presenting, in accordance with GAAP (subject to ordinary, good faith
year-end audit adjustments), the financial position and the results of
operations of the Excluded Subsidiaries; and

7.02 Certificates; Other Information. The Company shall furnish to the Agent,
with sufficient copies for each Lender:

(a) so long as it is not contrary to the then current recommendation of the
American Institute of Certified Public Accountants, concurrently with the
delivery of the financial statements referred to in Section 7.01(a), a
certificate of the Independent Auditor stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;

(b) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), (I) a Compliance Certificate executed by a Responsible
Officer of the Company or the Borrower (which delivery may, unless the Agent or
a Lender requests executed originals, be by electronic communication including
facsimile or email and shall be deemed to be an original authentic counterpart
thereof for all purposes) and (II) an updated Schedule 6.19;

(c) promptly, copies of all financial statements and reports that the Company
sends to its shareholders, and copies of all financial statements and regular,
periodical or special reports (including Forms 10K, 10Q and 8K) that the Company
or any Subsidiary may make to, or file with, the SEC;

(d) as soon as available, but in any event not later than February 15 of each
calendar year, a copy of the plan and forecast of the Company and its
Subsidiaries for the next fiscal year and on each February 15 of each calendar
year, a copy of projected quarterly EBITDA of the Company and its Subsidiaries,
in each case for its then current fiscal year (“Budgeted EBITDA”);

(e) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b) a Reconciliation Certificate executed by a Responsible
Officer of each of the Company and the Borrower; and

(f) promptly, such additional information regarding the business, financial or
corporate affairs of the Company, the Borrower or any Subsidiary as the Agent,
at the request of any Lender, may from time to time reasonably request.

The Company hereby acknowledges that (a) the Agent and/or the Arranger will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Company hereunder (collectively, “Company
Materials”) by posting the Company Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders

 

68



--------------------------------------------------------------------------------

(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Company hereby agrees that (w) all Company Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Company Materials
“PUBLIC,” the Company shall be deemed to have authorized the Agent, the
Arranger, the Issuing Bank and the Lenders to treat such Company Materials as
not containing any material non-public information with respect to the Company
or its securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Company Materials constitute
Information, they shall be treated as set forth in Section 11.09); (y) all
Company Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the Agent
and the Arranger shall be entitled to treat any Company Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”

7.03 Notices. The Company shall promptly notify the Agent and each Lender:

(a) of the occurrence of any Default or Event of Default;

(b) of any matter that has resulted or may reasonably be expected in the opinion
of a Responsible Officer to result in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a Contractual Obligation
of the Company or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Company or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Subsidiary; including pursuant to any applicable Environmental Laws;

(c) of the occurrence of any of the following events affecting the Company or
any ERISA Affiliate (but in no event more than ten (10) days after such event),
and deliver to the Agent and each Lender a copy of any notice with respect to
such event that is filed with a Governmental Authority and any notice delivered
by a Governmental Authority to the Company or any ERISA Affiliate with respect
to such event:

(i) an ERISA Event;

(ii) a material increase in the Unfunded Pension Liability of any Pension Plan;

(iii) the adoption of, or the commencement of contributions to, any Plan subject
to Section 412 of the Code by the Company or any ERISA Affiliate; or

(iv) the adoption of any amendment to a Plan subject to Section 412 of the Code,
if such amendment results in a material increase in contributions or Unfunded
Pension Liability.

(d) of any material change in accounting policies or financial reporting
practices by the Company or any of its consolidated Subsidiaries, including any
determination by the Company referred to in Section 2.11(c);

 

69



--------------------------------------------------------------------------------

(e) upon the request from time to time of the Agent, the Swap Termination
Values, together with a description of the method by which such values were
determined, relating to any then-outstanding Swap Contracts to which the Company
or any of its Subsidiaries is party; and

(f) the issuance of any order, the taking of any action or any request for an
extraordinary audit for cause by any Governmental Authority.

Each notice under this Section shall be accompanied by a written statement by a
Responsible Officer setting forth details of the occurrence referred to therein,
and stating what action the Company or any affected Subsidiary proposes to take
with respect thereto and at what time. Each notice under Section 7.03(a) shall
describe with particularity any and all clauses or provisions of this Agreement
or other Loan Document that have been (or foreseeably will be) breached or
violated.

7.04 Preservation of Corporate Existence, Etc. The Company shall, and shall
cause each Subsidiary to:

(a) preserve and maintain in full force and effect its corporate existence and
good standing under the laws of its state or jurisdiction of incorporation
(except as permitted by Section 8.03);

(b) preserve and maintain in full force and effect all material governmental
rights, privileges, qualifications, permits, licenses and franchises necessary
or desirable in the normal conduct of its business, except in connection with
transactions permitted by Section 8.03 and sales of assets permitted by
Section 8.02;

(c) use reasonable efforts, in the ordinary course of business, to preserve its
business organization and goodwill; and

(d) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

7.05 Maintenance of Property. The Company shall maintain, and shall cause each
Subsidiary to maintain, and preserve its property, taken as a whole, which is
used or useful in its business in good working order and condition, ordinary
wear and tear excepted and make all necessary repairs thereto and renewals and
replacements thereof.

7.06 Insurance. The Company shall maintain, and shall cause each Subsidiary to
maintain, with financially sound and reputable independent insurers, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons, except to the extent the Company maintains
reasonable self-insurance with respect to such risks (through an Affiliate or
otherwise).

 

70



--------------------------------------------------------------------------------

7.07 Payment of Obligations. The Company shall, and shall cause each Subsidiary
to, pay and discharge as the same shall become due and payable, all their
respective obligations and liabilities, including:

(a) all tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings and adequate reserves in accordance with GAAP are
being maintained by the Company or such Subsidiary;

(b) all lawful claims which, if unpaid, would by law become a Lien (other than a
Permitted Lien) upon its property; and

(c) all indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, unless (x) the payment of such indebtedness is being
contested in good faith by appropriate proceedings and adequate reserves in
accordance with GAAP are being maintained by the Company or such Subsidiary and
(y) the aggregate principal amount of such unpaid indebtedness, together with
any unpaid Contingent Obligations which are due and payable and which have not
been cash collateralized, is no greater than $5,000,000.

7.08 Compliance with Laws. The Company shall comply, and shall cause each
Subsidiary to comply, in all material respects with all Requirements of Law of
any Governmental Authority having jurisdiction over it or its business
(including the Federal Fair Labor Standards Act), except such as may be
contested in good faith or as to which a bona fide dispute may exist.

7.09 Compliance with ERISA. The Company shall, and shall cause each of its ERISA
Affiliates to: (a) maintain each Plan in compliance in all material respects
with the applicable provisions of ERISA, the Code and other federal or state
law; (b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification unless such Plan is terminated; and (c) make all
required contributions to any Plan subject to Section 412 of the Code.

7.10 Inspection of Property and Books and Records. The Company shall maintain
and shall cause each Subsidiary to maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company and such Subsidiary. The Company shall
permit, and shall cause each Subsidiary to permit, representatives and
independent contractors of the Agent or any Lender to visit and inspect any of
their respective properties, to examine their respective corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
directors, officers, and independent public accountants, all at the expense of
the Company and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Company; provided, however, when an Event of Default exists the Agent or any
Lender may do any of the foregoing at the expense of the Company at any time
without advance notice.

 

71



--------------------------------------------------------------------------------

7.11 Environmental Laws. The Company shall, and shall cause each Subsidiary to,
conduct its operations and keep and maintain its property in material compliance
with all Environmental Laws.

7.12 Use of Proceeds. The Borrower shall distribute the proceeds of the initial
Loans made hereunder to the Company and the Company shall use such proceeds to
repay all “Obligations” under the Existing Credit Agreement, as described in the
payoff letter referenced in Section 5.01(i). The Borrower shall use the proceeds
of all other Loans only (x) to make distributions to the Company for the purpose
of (i) making scheduled interest payments to service the Convertible Debt and
(ii) retiring and satisfying in part or in full on or before maturity the
Company’s Indebtedness incurred under the 2010 Indenture, including premiums due
and (y) for working capital and other general corporate purposes, including
Permitted Acquisitions, Capital Expenditures and repurchases and redemptions of
Capital Stock of the Company and the payment of fees and expenses relating
thereto. The use of the proceeds of the Loans hereunder shall, in all case, be
made in only in accordance with applicable Requirements of Law and of all Loan
Documents.

7.13 Solvency. Both the Borrower and its Subsidiaries, taken as a whole and the
Company and its Subsidiaries, taken as a whole, shall at all times be Solvent.

7.14 Further Assurances. The Company shall ensure that all written information,
exhibits and reports furnished to the Agent or the Lenders pursuant to the Loan
Documents do not and will not contain any untrue statement of a material fact
and do not and will not omit to state any material fact or any fact necessary to
make the statements contained therein not materially misleading in light of the
circumstances in which made; provided that with respect to projected financial
information, the Company represents only that such information has been and will
be prepared in good faith based upon assumptions believed to be reasonable at
the time. Any forward looking statements contained therein are inherently
subject to risk and uncertainties, many of which cannot be predicted with
accuracy, and some of which might not be anticipated. Future events and actual
results, financial and otherwise, could differ materially from those set forth
therein or contemplated by the forward looking statements contained therein. The
Company will promptly disclose to the Agent and the Lenders and correct any
defect or error that may be discovered therein or in any Loan Document or in the
execution, acknowledgment or recordation thereof.

7.15 New Subsidiaries. If the Company or any domestic Subsidiary (other than an
Excluded Subsidiary) proposes to create, acquire or capitalize any domestic
Subsidiary (other than an Excluded Subsidiary) in accordance with the terms and
provisions hereof (whether pursuant to a Permitted Acquisition or otherwise), it
shall first (or substantially concurrently with such creation, acquisition or
capitalization) (a) (1) cause such Subsidiary (other than Excluded Subsidiaries)
to execute and deliver, to Agent a Guaranty or (2) execute and deliver a joinder
agreement acceptable in form and substance to the Agent with respect to the
Guaranty as the Agent shall require in its sole discretion and (b) cause such
Subsidiary (other than Excluded Subsidiaries) to deliver, or execute and
deliver, as applicable, to the Agent appropriate corporate resolutions, opinions
and other documentation reasonably requested by the Agent in form and substance
reasonably satisfactory to the Agent with respect to such Guaranty or joinder;
provided, however, that, if such Subsidiary’s execution and delivery of the
Guaranty or a joinder

 

72



--------------------------------------------------------------------------------

with respect thereto would result in material adverse tax consequences to the
Company and its Subsidiaries as a consequence of the operation of Section 956 of
the Internal Revenue Code, then, for so long as such consequence would pertain,
such Subsidiary shall not be required to execute and deliver the Guaranty or
such joinder, or deliver the related resolutions, opinions or other documents,
under this Section. If the Company or any Subsidiary, should acquire, create or
capitalize any new Subsidiary, the Company shall promptly notify the Agent
thereof and provided an updated Schedule 6.19 listing such new Subsidiary. If
any Excluded Subsidiary shall cease to be an Excluded Subsidiary for any reason
and to the extent any Excluded Subsidiary may do so without violating federal,
state or local laws or regulations applicable to it, the Company shall promptly
notify the Agent thereof and such Subsidiary shall promptly execute and deliver
the Guaranty or joinder and deliver such other opinions, resolutions and other
documentation as is provided above with respect to New Subsidiaries.

7.16 Post-Closing Covenant. No later than fourteen (14) days following the
Closing Date (or such later date as may be agreed to in writing by the Agent in
its discretion), the Company shall deliver to Agent the Organization Documents
of CBIZ Insurance Services, Inc., certified by the Secretary of State of the
state of Maryland as of a recent date and a legal opinion in form acceptable to
the Agent with respect to certain corporate and other matters of CBIZ Insurance
Services, Inc.

ARTICLE VIII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, unless the Majority Lenders waive compliance in writing, the
Company and the Borrower hereby agree to comply with, and cause their respective
Subsidiaries to comply with the following:

8.01 Limitation on Liens. The Company shall not, and shall not suffer or permit
any Subsidiary to, directly or indirectly, make, create, incur, assume or suffer
to exist any Lien upon or with respect to any part of its property, whether now
owned or hereafter acquired, other than the following (“Permitted Liens”):

(a) any Lien existing on property of the Company or any Subsidiary on the
Closing Date;

(b) any Lien created under any Loan Document including, without limitation, any
Lien on assets of the Company or the Borrower representing Cash Collateral;

(c) Liens for taxes, fees, assessments or other governmental charges which are
not delinquent or remain payable without penalty, or to the extent that
non-payment thereof is permitted by Section 7.07, provided that no notice of
lien has been filed or recorded under the Code;

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property subject thereto;

 

73



--------------------------------------------------------------------------------

(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security, old age, pension
or similar legislation;

(f) Liens on the property of the Company or its Subsidiaries securing (i) the
non-delinquent performance of bids, trade contracts (other than for borrowed
money), leases, statutory obligations, (ii) contingent obligations on surety and
appeal bonds, and (iii) other non-delinquent obligations of a like nature; in
each case, incurred in the ordinary course of business;

(g) Liens consisting of judgment or judicial attachment liens, provided that the
enforcement of such Liens is effectively stayed and all such liens in the
aggregate at any time outstanding for the Company and its Subsidiaries do not
exceed $1,000,000;

(h) easements, rights-of-way, zoning restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount, and which do not interfere with the ordinary conduct of
the businesses of the Company and its Subsidiaries;

(i) purchase money security interests on any property acquired or held by the
Company or its Subsidiaries in the ordinary course of business, securing
Indebtedness incurred or assumed for the purpose of financing all or any part of
the cost of acquiring, constructing or improving such property; provided that
(i) any such Lien attaches to such property concurrently with or within one
hundred eighty (180) days after the acquisition thereof, (ii) such Lien attaches
solely to the property so acquired, constructed or improved in such transaction
and proceeds thereof and accessions thereto and (iii) the aggregate outstanding
principal amount of Indebtedness secured by all such purchase money security
interests shall not at any time exceed $10,000,000;

(j) Liens securing Capital Lease Obligations on assets subject to such Capital
Leases, provided that the attributable principal portion of such Capital Lease
Obligations secured by all such Capital Leases shall not at any time exceed
$10,000,000;

(k) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Company or the Borrower in excess of those set forth by regulations promulgated
by the FRB, and (ii) such deposit account is not intended by the Company or any
Subsidiary to provide collateral to the depository institution;

(l) Liens on assets of Persons which become Subsidiaries after the date of this
Agreement, provided, however, that (x) such Liens existed at the time the
respective Persons became Subsidiaries and were not created in anticipation
thereof, (y) such Liens attach only to equipment and real property of such
Subsidiary and proceeds thereof and (z) the aggregate outstanding principal
amount of Indebtedness secured by all such Liens shall not at any time exceed an
aggregate principal amount equal to $15,000,000; and

 

74



--------------------------------------------------------------------------------

(m) Liens consisting of pledges of cash collateral or government securities to
secure on a mark-to-market basis Permitted Swap Obligations only, provided that
the aggregate value of such collateral so pledged by the Company and the
Subsidiaries together in favor of any counterparty does not at any time exceed
$1,000,000.

In addition, neither the Company nor any of its Subsidiaries (other than any
Excluded Subsidiary which is prohibited by Requirement of Law from pledging its
assets to secure indebtedness) shall become a party to any agreement, note,
indenture or other instrument, or take any other action, which would prohibit
the creation of a first priority Lien on any of its properties or other assets
in favor of the Agent for the benefit of the Lenders (including, without
limitation, any agreement containing an equal and ratable clause, unless such
clause is not applicable with respect to the granting of a first priority lien
on the properties and other assets in favor of the Agent for the benefit of the
Lenders), except with respect to (i) specific equipment secured by Indebtedness
or Capital Leases permitted under Sections 8.01(i), (j) or (l), or (ii) software
licenses or similar contracts which constitute property or assets of the Company
or any of its Subsidiaries which by the express terms thereof prohibit the
creation of a first priority Lien in favor of any Person on such software
licenses or similar contracts.

8.02 Disposition of Assets. The Company shall not, and shall not suffer or
permit any Subsidiary to, directly or indirectly, sell, assign, lease, convey,
transfer or otherwise dispose of (whether in one or a series of transactions)
any property (including accounts and notes receivable, with or without recourse)
or enter into any agreement to do any of the foregoing, except:

(a) dispositions of inventory, or used, worn-out or surplus equipment
(including, without limitation, demonstration or pilot plants), all in the
ordinary course of business;

(b) the sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are reasonably promptly applied to the purchase price of
such replacement equipment within ninety (90) days of each such sale;

(c) each Specified Asset Sale;

(d) dispositions not otherwise permitted hereunder which are made for fair
market value; provided that (i) at the time of any disposition, no Event of
Default shall exist or shall result from such disposition, (ii) with respect to
transactions involving the disposition of assets with an aggregate book or fair
market value in excess of $5,000,000, not less than 50% of the aggregate sales
price from such disposition shall be paid in cash or Cash Equivalents, and
(iii) the aggregate book or fair market value of all assets so sold by the
Company and its Subsidiaries, together, shall not exceed (x) 6% of the Tangible
Assets of the Company and its Subsidiaries on a consolidated basis during any
twelve month period with Tangible Assets to be measured as of the beginning of
such period, and (y) 15% of the Tangible Assets of the Company and its
Subsidiaries on a consolidated basis during the term of this Agreement, with
Tangible Assets to be measured as of March 31, 2014;

 

75



--------------------------------------------------------------------------------

(e) transfer of cash or Cash Equivalents not otherwise prohibited by the Loan
Documents;

(f) Investments permitted under Section 8.04 and dispositions pursuant to a
merger or other consolidation permitted under Section 8.03; and

(g) transfer of inventory, equipment or other assets from the Company to any
Subsidiary which is not an Excluded Subsidiary or to the Company or any other
such Subsidiary from any Subsidiary.

8.03 Consolidations and Mergers. The Company shall not, and shall not suffer or
permit any Subsidiary to, merge, consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions all or substantially all of its assets whether now owned or
hereafter acquired) to or in favor of any Person, except:

(a) any Subsidiary (other than an Excluded Subsidiary) may merge with the
Company (provided that the Company shall be the continuing or surviving
corporation), or with any one or more Subsidiaries (other than an Excluded
Subsidiary), provided that if any transaction shall be between a Subsidiary and
a Wholly-Owned Subsidiary, the Wholly-Owned Subsidiary shall be the continuing
or surviving corporation; it being understood and agreed that, notwithstanding
the prohibition contained in this clause, an Excluded Subsidiary shall be
permitted to constitute part of a transaction permitted by this clause in the
event that such transaction would remove or eliminate the condition that caused
such Excluded Subsidiary to be an Excluded Subsidiary;

(b) any Subsidiary (other than an Excluded Subsidiary) may sell all or
substantially all of its assets (upon voluntary liquidation or otherwise), to
the Company or another Wholly-Owned Subsidiary (other than an Excluded
Subsidiary); it being understood and agreed that, notwithstanding the
prohibition contained in this clause, an Excluded Subsidiary shall be permitted
to constitute part of a transaction permitted by this clause in the event that
such transaction would remove or eliminate the condition that caused such
Excluded Subsidiary to be an Excluded Subsidiary;

(c) any Subsidiary may merge with or consolidate into any Person (other than an
Excluded Subsidiary), provided that (i) at the time of such merger or
consolidation, no Default or Event of Default shall exist or result after giving
effect to the consummation of such merger or consolidation and (ii) either
(x) such Subsidiary shall be the continuing or surviving corporation as a
Wholly-Owned Subsidiary of the Company or (y) such Person shall become a
Subsidiary of the Company as a result thereof; it being understood and agreed
that, notwithstanding the prohibition contained in this clause, an Excluded
Subsidiary shall be permitted to constitute part of a transaction permitted by
this clause in the event that such transaction would remove or eliminate the
condition that caused such Excluded Subsidiary to be an Excluded Subsidiary;

 

76



--------------------------------------------------------------------------------

(d) any Excluded Subsidiary may merge with or consolidate into any one or more
Excluded Subsidiaries;

(e) any Wholly-Owned Subsidiary may liquidate and dissolve into its parent; and

(f) dispositions permitted by Section 8.02.

8.04 Loans and Investments. The Company shall not purchase or acquire, or suffer
or permit any Subsidiary to purchase or acquire, or make any commitment
therefor, any capital stock, equity interest, or any obligations or other
securities of, or any interest in, any Person, or make or commit to make any
Acquisitions, or make or commit to make any advance, loan, guaranty, extension
of credit or capital contribution to or any other investment in, any Person
including any Affiliate of the Company (collectively, “Investments”), except
for:

(a) Investments held by the Company or any Subsidiary in the form of cash and/or
Cash Equivalents;

(b) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business;

(c) unsecured extensions of credit by the Company to any Subsidiary (other than
an Excluded Subsidiary) or by any such Subsidiary to another such Subsidiary or
the Company;

(d) Investments incurred in order to consummate Permitted Acquisitions (other
than such Investments in Excluded Subsidiaries);

(e) Investments constituting Permitted Swap Obligations or payments or advances
under Swap Contracts relating to Permitted Swap Obligations;

(f) Investments made by the Company or any Subsidiary which is not an Excluded
Subsidiary after the date of this Agreement in any Subsidiary (other than an
Excluded Subsidiary) in the form of a capital contribution;

(g) advances, loans, or other extensions of credit to employees with respect to
payroll, relocation and travel expenses on behalf of the Company and its
Subsidiaries (other than Excluded Subsidiaries) in the ordinary course of
business and consistent with past practice and which shall not exceed $1,100,000
in the aggregate at any time outstanding;

(h) other Investments in Persons other than Excluded Subsidiaries existing as of
the Closing Date and listed on Schedule 8.04;

(i) Investments of a Person that becomes a Subsidiary (other than an Excluded
Subsidiary) after the date of this Agreement as a result of an Acquisition so
long as such Investment existed at the time such Person became a Subsidiary and
was not created in anticipation thereof;

 

77



--------------------------------------------------------------------------------

(j) equity interests, notes, chattel paper and securities received in settlement
of debts created in the ordinary course of business and owed to the Company or
its Subsidiaries or received in satisfaction of judgments or pursuant to a plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of a
debtor;

(k) other Investments (other than repurchases of capital stock of the Company or
any of its Subsidiaries and Investments in Excluded Subsidiaries); provided,
that, the aggregate amount of consideration paid, loaned, advanced, guaranteed,
or commitments incurred, with respect to all such Investments during any fiscal
year of the Company does not exceed the amount of $15,000,000;

(l) Investments which constitute redemptions and repurchases permitted under
Section 8.10;

(m) Investments consisting of prepaid expenses, lease, utilities, workers’
compensation performance and similar deposits made in the ordinary course of
business and consistent with past practice;

(n) Investments consisting of non-cash consideration received by the Company or
its Subsidiaries from dispositions permitted under Sections 8.02(c) and (d);

(o) Investments in Persons (other than Excluded Subsidiaries) consisting of
Contingent Obligations permitted pursuant to Section 8.08;

(p) stock, obligations or securities received in connection with the bankruptcy
or reorganization of, or settlement of delinquent accounts and disputes with,
customers or suppliers, in each case, in the ordinary course of business or
received in satisfaction of a judgment; and

(q) Investments held by the Company or any Subsidiary (including Investments
consisting of Contingent Obligations) in any Excluded Subsidiary; provided, that
the aggregate amount of consideration paid, loaned, advanced, guaranteed or
commitments incurred, with respect to all such Investments in any Excluded
Subsidiary, at any time (together with any Contingent Obligations incurred by
the Company or any Subsidiary in connection with the Acquisition of Excluded
Subsidiaries) does not exceed an amount equal to 3% of the total assets of the
Company and its Subsidiaries on a consolidated basis.

8.05 Limitation on Indebtedness. The Company shall not, and shall not suffer or
permit any Subsidiary to, create, incur, assume, suffer to exist, or otherwise
become or remain directly or indirectly liable with respect to, any
Indebtedness, except:

(a) Indebtedness incurred pursuant to this Agreement and the other Loan
Documents including, without limitation, any Indebtedness representing Adequate
Security;

(b) Indebtedness consisting of Contingent Obligations permitted pursuant to
Section 8.08;

(c) Indebtedness existing on the Closing Date and set forth in Schedule 8.05;

 

78



--------------------------------------------------------------------------------

(d) Indebtedness incurred in connection with leases permitted pursuant to
Section 8.09;

(e) Indebtedness permitted to be incurred pursuant to Section 8.04(c) and
Section 8.04(q);

(f) (1) Indebtedness secured by Liens permitted by Sections 8.01(i) or (j), and
(2) Indebtedness of Persons which become Subsidiaries after the date of this
Agreement, in an aggregate principal amount under this clause (2) not to exceed
$15,000,000;

(g) Indebtedness incurred pursuant to the 2006 Indenture in an aggregate
outstanding principal amount not to exceed $100,000,000; and

(h) Indebtedness incurred pursuant to the 2010 Indenture in an aggregate
outstanding principal amount not to exceed $130,000,000.

8.06 Transactions with Affiliates. The Company shall not, and shall not suffer
or permit any Subsidiary to, enter into any transaction with any Affiliate of
the Company (other than the Company or a Subsidiary which is not an Excluded
Subsidiary), except upon fair and reasonable terms no less favorable to the
Company or such Subsidiary than would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate of the Company or such Subsidiary.

8.07 Use of Proceeds. The Borrower shall not, and shall not suffer or permit the
Company or any Subsidiary to, use any portion of the Loan proceeds or any Letter
of Credit, directly or indirectly, (i) to purchase or carry Margin Stock in
violation of any applicable legal and regulatory requirements including, without
limitation, Regulations T, U and X, the Securities Act of 1933, and the
Securities Exchange Act of 1934 and the regulations promulgated thereunder,
(ii) to repay or otherwise refinance indebtedness of the Company or others
incurred to purchase or carry Margin Stock, or (iii) to acquire any security in
any transaction that is subject to Section 13 or 14 of the Exchange Act.

8.08 Contingent Obligations. The Company shall not, and shall not suffer or
permit any Subsidiary to, create, incur, assume or suffer to exist any
Contingent Obligations except:

(a) endorsements for collection or deposit in the ordinary course of business;

(b) Permitted Swap Obligations;

(c) Contingent Obligations (x) of the Company and its Subsidiaries existing as
of the Closing Date and listed in Schedule 8.08 (other than those made for the
benefit of Excluded Subsidiaries), (y) of the Company with respect to payments
to be made by a Subsidiary of the Company (other than Excluded Subsidiaries)
pursuant to operating leases and contracts not constituting Indebtedness entered
into by such Subsidiary in the ordinary course of business and (z) of the
Company’s Subsidiaries pursuant to the Guaranty;

(d) Contingent Obligations with respect to Surety Instruments incurred in the
ordinary course of business;

 

79



--------------------------------------------------------------------------------

(e) Contingent Obligations of a Person that becomes a Subsidiary (other than an
Excluded Subsidiary) after the date of this Agreement as a result of a Permitted
Acquisition so long as such Contingent Obligation existed at the time such
Person became a Subsidiary and was not created in anticipation thereof;

(f) guarantees (other than those made for the benefit of Excluded Subsidiaries)
with respect to permitted Indebtedness and Capital Leases permitted under
Section 8.05;

(g) Contingent Obligations incurred by the Company in connection with
Acquisitions, provided that the estimated liability as recorded on the balance
sheet in accordance with FAS 141R of such Contingent Obligations (other than
Contingent Obligations incurred in connection with the Acquisition of any
Excluded Subsidiary) (together with the estimated liability as recorded on the
balance sheet in accordance with FAS 141R of any contingent, deferred purchase
price consideration obligations with respect to all Acquisitions, including,
without limitation, any “earn-out” obligations, permitted under this clause
(g) or the foregoing clauses (c) or (e), or otherwise, outstanding as of such
date) does not exceed an amount equal to 20% of the total assets of the Company
and its Subsidiaries on a consolidated basis; and

(h) Contingent Obligations constituting Investments permitted pursuant to
Section 8.04(q).

8.09 Lease Obligations. The Company shall not, and shall not suffer or permit
any Subsidiary to, create or suffer to exist any obligations for the payment of
rent for any property under lease or agreement to lease, except for:

(a) leases of the Company and of Subsidiaries in existence on the Closing Date
and any renewal, extension or refinancing thereof;

(b) operating leases entered into by the Company or any Subsidiary after the
Closing Date in the ordinary course of business; and

(c) Capital Leases permitted under Section 8.01(j) or (l).

8.10 Restricted Payments. The Company shall not, and shall not suffer or permit
any Subsidiary to, declare or make any dividend payment or other distribution of
assets, properties, cash, rights, obligations or securities on account of any
shares of any class of its capital stock, or purchase, redeem or otherwise
acquire for value any shares of its capital stock or any warrants, rights or
options to acquire such shares, now or hereafter outstanding, or repurchase,
redeem or prepay the Convertible Debt (such payments, redemptions, purchases,
repurchases or distributions, “Restricted Payments”); except that (a) any
Wholly-Owned Subsidiary may declare and make dividend payments or other
distributions to the Company or to its immediate parent Subsidiary of the
Company, (b) any Subsidiary that is not a Wholly-Owned Subsidiary may declare
and make pro-rata dividend payments or other pro-rata distributions, (c) the
Company and its Subsidiaries may make any other Restricted Payments, provided,
that, in the case of this clause (c), (i) the Total Leverage Ratio as of the
date of any such Restricted Payment (calculated on a pro forma basis giving
effect to such Restricted Payment) is less than or equal to 3.00 to 1.0 or
(ii) (x) the Total Leverage Ratio as of the date of any such Restricted Payment
(calculated on a

 

80



--------------------------------------------------------------------------------

pro forma basis giving effect to such Restricted Payment) is greater than 3.00
to 1.0 but less than (I) with respect to any Restricted Payment occurring on or
after May 1 of any calendar year but prior to February 1 of the succeeding
calendar year, the applicable Adjusted Total Leverage Threshold or (II) with
respect to any Restricted Payment occurring on or after February 1 of any
calendar year but prior to May 1 of that calendar year, the applicable Total
Leverage Threshold, and (y) the aggregate consideration paid and other payments
made by the Company and its Subsidiaries during the preceding twelve months in
connection with all such repurchases and redemptions, including such proposed
repurchase or redemption, does not exceed $25,000,000, (d) the Company may pay
the settlement amount with respect to each $1,000 aggregate principal amount of
Indebtedness incurred under the 2006 Indenture or other convertible Indebtedness
of the Company converted into shares of the Company’s common stock (x) in cash,
which shall not exceed the lesser of $1,000 and the conversion value of such
Indebtedness incurred under the 2006 Indenture or other convertible Indebtedness
pursuant to the terms and conditions of the 2006 Indenture or other governing
document and (y) if the conversion value of such Indebtedness incurred under the
2006 Indenture or other convertible Indebtedness exceeds $1,000, in the number
of shares of the Company’s common stock as calculated pursuant to the terms and
conditions of the 2006 Indenture or other governing document; provided, however,
that, in the event the aggregate amount of the shares of the Company’s common
stock delivered upon any such conversion would exceed 19.9% of the shares of the
Company’s common stock outstanding at the time at which such securities were
issued, the Company may pay whole or partial settlement amounts in cash in the
aggregate amount, and to the extent, necessary for the Company to be in
compliance with the listing requirements of The New York Stock Exchange,
(e) with respect to the conversion of the Convertible Debt or other convertible
Indebtedness of the Company into shares of the Company’s common stock, the
Company may pay the cash value of fractional shares of the Company’s common
stock pursuant to the terms and conditions of the 2006 Indenture or 2010
Indenture, as applicable and (f) the Company may repurchase, redeem or prepay
the Convertible Debt, provided that no Default or Event of Default has occurred
and is continuing at the time of the consummation of any such repurchase,
redemption or prepayment and no Default or Event of Default would occur after
giving effect to any such repurchase, redemption or prepayment.

8.11 ERISA. The Company shall not, and shall not suffer or permit any of its
Subsidiaries to, (a) terminate any Plan subject to Title IV of ERISA so as to
result in any material (in the opinion of the Majority Lenders) liability to the
Company or any ERISA Affiliate, (b) permit to exist any ERISA Event or any other
event or condition, which presents the risk of a material (in the opinion of the
Majority Lenders) liability to the Company or any ERISA Affiliate, (c) make a
complete or partial withdrawal (within the meaning of ERISA Section 4201) from
any Multiemployer Plan so as to result in any material (in the opinion of the
Majority Lenders) liability to the Company or any ERISA Affiliate, (d) enter
into any new Plan or modify any existing Plan so as to increase its obligations
thereunder which could result in any material (in the opinion of the Majority
Lenders) liability to the Company or any ERISA Affiliate, or (e) permit the
present value of all nonforfeitable accrued benefits under any Plan (using the
actuarial assumptions utilized by the PBGC upon termination of a Plan)
materially (in the opinion of the Majority Lenders) to exceed the fair market
value of Plan assets allocable to such benefits, all determined as of the most
recent valuation date for each such Plan.

 

81



--------------------------------------------------------------------------------

8.12 Change in Business. The Company shall not, and shall not suffer or permit
any Subsidiary to, engage in any material line of business substantially
different from those lines of business, and reasonable extensions thereof,
carried on by the Company and its Subsidiaries taken as a whole on the Closing
Date.

8.13 Accounting Changes. The Company shall not, and shall not suffer or permit
any Subsidiary to, make any significant change in accounting treatment or
reporting practices, except as required by GAAP or change the fiscal year of the
Company or of any Subsidiary.

8.14 Leverage Ratio. The Company shall not, at any time, permit its Total
Leverage Ratio to be greater than the applicable Total Leverage Threshold.

8.15 Fixed Charge Coverage Ratio. The Company shall not, as of the last day of
any fiscal quarter, permit its Fixed Charge Coverage Ratio for the four fiscal
quarters then ended as of such day (taken as one accounting period) to be less
than 1.20:1.00.

8.16 No Impairment of Intercompany Transfers; Burdensome Restrictions. The
Company shall not, and shall not permit any Subsidiary to, directly or
indirectly enter into or become bound by any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) could directly or indirectly
restrict, prohibit or require the consent of any Person with respect to the
payment of dividends or distributions or the making or repayment of intercompany
loans or the transfer of assets by a Subsidiary of the Company to the Company or
such Subsidiaries’ shareholders, except for (1) restrictions with respect to a
Subsidiary imposed pursuant to an agreement entered into for the disposition of
all or substantially all of the equity or Property of such Subsidiary (or the
Property subject to such disposition) permitted under Section 8.02 pending the
closing of such disposition, (2) restrictions on the transfer of assets that are
subject to Liens permitted by Section 8.01, and (3) restrictions on the transfer
of software licenses or similar contracts imposed by the applicable licensor or
similar party or (b) limits the ability of any Subsidiary to guarantee the
Indebtedness of the Borrower or the Company.

8.17 Excluded Subsidiaries. The Company shall not permit any Excluded Subsidiary
to own the capital stock of any Subsidiary that is not an Excluded Subsidiary.

8.18 Modification of Convertible Debt. The Company shall not make any
modification to the 2006 Indenture or 2010 Indenture, or otherwise to the terms
and conditions governing the Convertible Debt which could reasonably be expected
to have a materially adverse effect on the Company’s or the Lenders’ rights and
interests without the approval of the Majority Lenders.

8.19 Anti-Corruption Laws. Neither the Borrower nor the Company shall, directly
or indirectly, use the proceeds of any Credit Extension for any purpose which
would breach the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, or other similar legislation in other jurisdictions.

8.20 Sanctions. Neither the Borrower nor the Company shall, directly or
indirectly, use the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such proceeds to the Company or any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction,

 

82



--------------------------------------------------------------------------------

that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Arranger, Agent, Issuing Bank, Swing Line Lender, or otherwise) of Sanctions.

ARTICLE IX

EVENTS OF DEFAULT

9.01 Event of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. The Borrower fails to pay, (i) when and as required to be paid
herein, any amount of principal of any Loan or of any L/C Obligation, or
(ii) within five (5) days after the same becomes due, any interest, fee or any
other amount payable hereunder or under any other Loan Document;

(b) Representation or Warranty. Any representation or warranty by the Company,
the Borrower or any Subsidiary made or deemed made herein, in any other Loan
Document, or which is contained in any certificate, document or financial or
other statement by the Company, the Borrower, any Subsidiary, or any Responsible
Officer, furnished at any time under this Agreement, or in or under any other
Loan Document, is untrue or incorrect in any material respect (or, in the case
of representations and warranties that are qualified by materiality provisions,
untrue or incorrect in any respect) on or as of the date made or deemed made;

(c) Specific Defaults. The Company or the Borrower fails to perform or observe
any term, covenant or agreement contained in any of Section 7.01, 7.02(a), (b),
or (e), 7.03 (a), (b), or (c), 7.04(a) or 7.08 or in Article VIII;

(d) Other Defaults. The Company, the Borrower or any Subsidiary party thereto
fails to perform or observe any other term or covenant contained in this
Agreement or any other Loan Document, and such default shall continue unremedied
for a period of thirty (30) days after the earlier of (i) the date upon which a
Responsible Officer of the Borrower or the Company knew or reasonably should
have known of such failure or (ii) the date upon which written notice thereof is
given to the Company and the Borrower by the Agent or any Lender;

(e) Cross-Default. (i) The Company, the Borrower or any Subsidiary (A) fails to
make any payment in respect of any Indebtedness or Contingent Obligation (other
than in respect of Swap Contracts), having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$5,000,000 when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such failure continues after the
applicable grace or notice period, if any, specified in the relevant document on
the date of such failure; or (B) fails to perform or observe any other condition
or covenant, or any other event shall occur or condition exist with respect to
the obligations of the Company, the Borrower or such Subsidiary, under any
agreement or instrument relating to any Indebtedness or Contingent Obligation of
more than $5,000,000, and such failure continues after the applicable grace or
notice period, if any, specified in the relevant document on the date of such
failure if the

 

83



--------------------------------------------------------------------------------

effect of such failure, event or condition is to cause, or to permit the holder
or holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause such Indebtedness to be declared to be
due and payable prior to its stated maturity, or such Contingent Obligation to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (1) any event of default under such Swap
Contract as to which the Company, the Borrower or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (2) any Termination Event
(as so defined) as to which the Company, the Borrower or any Subsidiary is an
Affected Party (as so defined), and, in either event, the Swap Termination Value
owed by the Company, the Borrower or such Subsidiary as a result thereof is
greater than $5,000,000;

(f) Insolvency; Voluntary Proceedings. The Company, the Borrower or any
Subsidiary (i) ceases or fails to be solvent, or generally fails to pay, or
admits in writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise;
(ii) commences any Insolvency Proceeding with respect to itself; or (iii) takes
any action to effectuate or authorize any of the foregoing;

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against the Company, the Borrower or any Subsidiary, or any
writ, judgment, warrant of attachment, execution or similar process, is issued
or levied against a substantial part of the Company’s, the Borrower’s or any
Subsidiary’s properties, and any such proceeding or petition shall not be
dismissed, or such writ, judgment, warrant of attachment, execution or similar
process shall not be released, vacated or fully bonded within sixty (60) days
after commencement, filing or levy; (ii) the Company, the Borrower or any
Subsidiary admits the material allegations of a petition against it in any
Insolvency Proceeding, or an order for relief (or similar order under non-U.S.
law) is ordered in any Insolvency Proceeding; or (iii) the Company, the Borrower
or any Subsidiary acquiesces in the appointment of a receiver, trustee,
custodian, conservator, liquidator, mortgagee in possession (or agent therefor),
or other similar Person for itself or a substantial portion of its property or
business;

(h) ERISA. (i) An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company or the Borrower under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$1,000,000, (ii) the aggregate amount of Unfunded Pension Liability among all
Pension Plans at any time exceeds $1,000,000; or (iii) the Company, the Borrower
or any ERISA Affiliate shall fail to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $1,000,000, or (iv) the Company, the Borrower or any ERISA
Affiliate shall fail to pay when due any required installment or any other
payment required under Section 412 of the Code in an aggregate amount in excess
of $1,000,000;

(i) Monetary Judgments. One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against the
Company, the Borrower or any Subsidiary involving in the aggregate a liability
(to the extent not covered by independent third-party insurance or reinsurance
as to which the insurer does not dispute coverage) as to any

 

84



--------------------------------------------------------------------------------

single or related series of transactions, incidents or conditions, of
$10,000,000 or more, and the same shall remain unsatisfied, unvacated and
unstayed pending appeal for a period of sixty (60) days after the entry thereof;

(j) Non-Monetary Judgments. Any non-monetary judgment, order or decree is
entered against the Company, the Borrower or any Subsidiary which does or would
reasonably be expected to have a Material Adverse Effect, and there shall be any
period of sixty (60) consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect;

(k) Change of Control. There occurs any Change of Control; or

(l) Invalidity. This Agreement or any other Loan Document is for any reason
partially (including with respect to future advances) or wholly revoked or
invalidated, or otherwise ceases to be in full force and effect (other than
pursuant to the terms hereof or thereof) in any material respect, or the
Company, the Borrower, any Guarantor or any other Person contests in any manner
the validity or enforceability hereof or thereof or denies that it has any
further liability or obligation hereunder of thereunder, as applicable.

9.02 Remedies. If any Event of Default occurs, the Agent shall, at the request
of, or may, with the consent of, the Majority Lenders:

(a) declare the commitment of each Lender to make Loans and any obligation of
the Issuing Bank to Issue Letters of Credit to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare an amount equal to the maximum aggregate amount that is or at any
time thereafter may become available for drawing under any outstanding Letters
of Credit (whether or not any beneficiary shall have presented, or shall be
entitled at such time to present, the drafts or other documents required to draw
under such Letters of Credit) to be immediately due and payable, and declare the
unpaid principal amount of all outstanding Loans, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower and the Company;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the outstanding amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in Sections
9.01(f) or (g) (in the case of clause (i) of Section 9.01(g) upon the expiration
of the sixty (60) day period mentioned therein), the obligation of each Lender
to make Loans and any obligation of the Issuing Bank to Issue Letters of Credit
shall automatically terminate and the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrower to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case,
without further act of the Agent, the Issuing Bank or any Lender.

 

85



--------------------------------------------------------------------------------

9.03 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

ARTICLE X

THE AGENT

10.01 Appointment and Authority. Each of the Lenders and the Issuing Bank hereby
irrevocably appoints Bank of America to act on its behalf as the Agent hereunder
and under the other Loan Documents and authorizes the Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Agent, the Lenders and the Issuing Bank, and neither the Borrower nor the
Company shall have rights as a third party beneficiary of any of such
provisions.

10.02 Rights as a Lender. The Person serving as the Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company, the Borrower
or any Subsidiary or other Affiliate thereof as if such Person were not the
Agent hereunder and without any duty to account therefor to the Lenders.

10.03 Exculpatory Provisions. The Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Majority Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

 

86



--------------------------------------------------------------------------------

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 9.02 and 11.01) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
the Borrower, the Company, a Lender or the Issuing Bank.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.

10.04 Reliance by Agent. The Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the Issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Bank, the Agent may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless the Agent shall have
received notice to the contrary from such Lender or the Issuing Bank prior to
the making of such Loan or the Issuance of such Letter of Credit. The Agent may
consult with legal counsel (who may be counsel for the Company or the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

10.05 Delegation of Duties. The Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub agents appointed by the Agent. The Agent and any
such sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub agent and to the Related
Parties of the Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

 

87



--------------------------------------------------------------------------------

10.06 Resignation of Agent.

(a) The Agent may at any time give notice of its resignation to the Lenders, the
Issuing Bank and the Borrower. Upon receipt of any such notice of resignation,
the Majority Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders and the
Issuing Bank, appoint a successor Agent meeting the qualifications set forth
above; provided that if the Agent shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Cash Collateral held by
the Agent on behalf of the Lenders or the Issuing Bank under any of the Loan
Documents, the retiring Agent shall continue to hold such Cash Collateral until
such time as a successor Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender and the Issuing Bank directly,
until such time as the Majority Lenders appoint a successor Agent as provided
for above in this Section. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Sections 11.04 and 11.05 shall continue in effect for the
benefit of such retiring Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Agent.

(b) Any resignation by Bank of America as Agent pursuant to this Section shall
also constitute its resignation as Issuing Bank and Swing Line Bank. Upon the
acceptance of a successor’s appointment as Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Bank and Swing Line Bank, (b) the retiring
Issuing Bank and Swing Line Bank shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor Issuing Bank shall Issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit.

10.07 Non-Reliance on Agent and Other Lenders. Each Lender and the Issuing Bank
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

88



--------------------------------------------------------------------------------

10.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
neither the Arranger (as sole lead arranger or as book manager) nor any
Co-Syndication Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Agent, a Lender or the
Issuing Bank hereunder. Without limiting the foregoing, none of such Lenders
shall have or be deemed to have a fiduciary relationship with any Lender. Each
Lender hereby makes the same acknowledgments with respect to the relevant
Lenders in their respective capacities as Arranger or Co-Syndication Agent, as
applicable, as it makes with respect to the Agent in the preceding paragraph.

10.09 Withholding Tax.

(a) If any Lender claims exemption from, or reduction of, withholding tax under
a United States tax treaty by providing IRS Form W-8BEN or IRS Form W-8BEN-E and
such Lender sells, assigns, grants a participation in, or otherwise transfers
all or part of the Obligations of the Borrower to such Lender, such Lender
agrees to notify the Agent of the percentage amount in which it is no longer the
beneficial owner of Obligations of the Borrower to such Lender. To the extent of
such percentage amount, the Agent will treat such Lender’s IRS Form W-8BEN or
IRS Form W-8BEN-E as no longer valid.

(b) If any Lender claiming exemption from United States withholding tax by
filing IRS Form W-8ECI with the Agent sells, assigns, grants a participation in,
or otherwise transfers all or part of the Obligations of the Borrower to such
Lender, such Lender agrees to undertake sole responsibility for complying with
the withholding tax requirements imposed by Sections 1441 and 1442 of the Code.

(c) If any Lender is entitled to a reduction in the applicable withholding tax,
the Agent may withhold from any interest payment to such Lender an amount
equivalent to the applicable withholding tax after taking into account such
reduction. However, if the forms or other documentation required by clause
(a) of this Section are not delivered to the Agent, then the Agent may withhold
from any interest payment to such Lender not providing such forms or other
documentation an amount equivalent to the applicable withholding tax imposed by
Sections 1441 and 1442 of the Code, without reduction.

(d) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that the Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or was not properly executed, or because such Lender failed to
notify the Agent of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify the Agent fully for all amounts paid, directly or
indirectly, by the Agent as tax or otherwise, including penalties and interest,
and including any taxes imposed by any jurisdiction on the amounts payable to
the Agent under this Section, together with all costs and expenses (including
Attorney Costs). The obligation of the Lenders under this Section shall survive
the payment of all Obligations and the resignation or replacement of the Agent.

 

89



--------------------------------------------------------------------------------

10.10 Guaranty Matters. The Lenders irrevocably authorize the Agent, at its
option and in its discretion to release any Guarantor from its obligations under
the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder. Upon request by the Agent at any time, the
Majority Lenders will confirm in writing the Agent’s authority to release any
Guarantor from its obligations under the Guaranty pursuant to this
Section 10.10.

10.11 Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Sections 11.04 or 11.05 to
be paid by it to the Agent (or any sub-agent thereof), the Issuing Bank or any
Agent-Related Party, each Lender severally agrees to pay to the Agent (or any
such sub-agent), the Issuing Bank or such Agent-Related Party, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent (or any such sub-agent) or the Issuing Bank in its capacity as
such, or against any Agent-Related Party acting for the Agent (or any such
sub-agent) or Issuing Bank in connection with such capacity. The obligations of
the Lenders under this Section 10.11 are subject to the provisions of
Section 2.13(b).

ARTICLE XI

MISCELLANEOUS

11.01 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower, the Company or any other Guarantor therefrom, shall be effective
unless in writing signed by the Majority Lenders and the Borrower, the Company
or the applicable Guarantor, as the case may be, and acknowledged by the Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a) waive any condition set forth in Section 5.01 (except for Section 5.01(e))
without the written consent of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (other than pursuant to Section 2.07) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

(d) other than by operation of the provisions of Section 2.13 or 2.16, reduce
the principal of, or the rate of interest specified herein on, any Loan or L/C
Borrowing, or

 

90



--------------------------------------------------------------------------------

(subject to clause (iv) of the second proviso to this Section 11.01) any fees or
other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Majority Lenders shall be necessary (i) to amend
the definition of “Default Rate” or to waive any obligation of the Borrower to
pay interest at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) if the effect of such amendment
would be to reduce the rate of interest on any Loan or L/C Borrowing or to
reduce any fee payable hereunder;

(e) change Section 2.14 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f) change any provision of this Section or the definition of “Majority Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(g) release any Guarantor (other than pursuant to this Agreement or the
Guaranty) from the Guaranty without the written consent of each Lender except as
otherwise may be provided in this Agreement or in the Guaranty or except where
the consent of the Majority Lenders only is provided for;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Letter of Credit Application relating to any Letter of Credit Issued or to
be Issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Bank in addition to the Lenders required above,
affect the rights or duties of the Swing Line Bank under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Agent in addition to the Lenders required above, affect the rights or duties of
the Agent under this Agreement or any other Loan Document; and (iv) the
Engagement Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or

 

91



--------------------------------------------------------------------------------

registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Company, the Borrower, the Agent, the Issuing Bank or the Swing
Line Bank, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopier or facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier or facsimile shall
be deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or the Issuing Bank pursuant to Article II if such Lender
or the Issuing Bank, as applicable, has notified the Agent that it is incapable
of receiving notices under such Article by electronic communication. The Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT-RELATED PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMPANY
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF ANY KIND,

 

92



--------------------------------------------------------------------------------

EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT-RELATED PARTY
IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event shall the
Agent or any Agent-Related Parties have any liability to the Borrower, the
Company, any Lender, the Issuing Bank or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s, the Company’s or the Agent’s
transmission of Company Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent-Related
Party; provided, however, that in no event shall any Agent-Related Party have
any liability to the Borrower, the Company, any Lender, the Issuing Bank or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Company, the Borrower, the Agent, the
Issuing Bank and the Swing Line Bank may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Borrower, the Agent, the Issuing Bank and the Swing Line Bank.

(e) Reliance by Agent, Issuing Bank and Lenders. The Agent, the Issuing Bank and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing Notices) purportedly given by or on behalf of the Borrower
or the Company even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Indemnified Persons from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower or the Company. All telephonic notices to and other
telephonic communications with the Agent may be recorded by the Agent, and each
of the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

11.04 Costs and Expenses. The Borrower shall pay (i) all reasonable out of
pocket expenses incurred by the Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the Issuing

 

93



--------------------------------------------------------------------------------

Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Agent, any Lender or the Issuing Bank (including
the fees, charges and disbursements of any counsel for the Agent, any Lender or
the Issuing Bank), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit Issued hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

11.05 Borrower Indemnification; Waiver of Consequential Damages.

(a) Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify, defend and hold the Agent-Related Persons, the Issuing
Bank and each Lender and its respective Affiliates and the partners, officers,
directors, employees, counsel, agents, trustees, advisors and attorneys-in-fact
of it and its Affiliates (each, an “Indemnified Person”) harmless from and
against any and all liabilities, claims, obligations, losses, damages,
penalties, actions, judgments, suits, costs, charges, expenses and disbursements
(including Attorney Costs) of any kind or nature whatsoever which may at any
time (including at any time following repayment of the Loans, the termination of
the Letters of Credit and the termination, resignation or replacement of the
Agent or replacement of any Lender) be imposed on, incurred by or asserted
against any such Person by any third party or by the Borrower or any of its
Affiliates in any way relating to or arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Agent (and any sub-agent thereof) and the Agent-Related
Persons only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 4.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party, by the Borrower, and
regardless of whether any Indemnified Party is a party thereto; provided that
such indemnity shall not, as to any Indemnified Party, be available to the
extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnified Party or (y) result from a claim brought by the
Borrower against an Indemnified Party for breach of such Indemnified Party’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

(b) To the fullest extent permitted by applicable law, neither the Borrower nor
the Company shall assert, and each hereby waives, any claim against any
Indemnified Party, on

 

94



--------------------------------------------------------------------------------

any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnified Party referred to in subsection (a) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnified Party through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnified Party as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(c) The agreements in this Section 11.05 shall survive the resignation of the
Agent, the Issuing Bank and the Swing Line Bank, the replacement of any Lender,
the payment in full of the Obligations and the termination of this Agreement.

11.06 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Agent, the Issuing Bank or any Lender, or the Agent, the
Issuing Bank or any Lender exercises its right of set-off, and such payment or
the proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Agent upon demand its pro rata share of any
amount so recovered from or repaid by the Agent. The obligations of the Lenders
and the Issuing Bank under clause (b) of the preceding sentence shall survive
the payment in full of the Obligations and the termination of this Agreement.

11.07 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower not
the Company may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (a) of Section 11.08, (ii) by way of participation in accordance
with the provisions subsection (c) of Section 11.08, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(e) of Section 11.08 (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (c) of Section 11.08 and, to the extent
expressly contemplated hereby, the Indemnified Persons) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

95



--------------------------------------------------------------------------------

11.08 Assignments by Lenders; Participations; Register.

(a) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this Section 11.08, participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (a)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
the Swing Line Bank’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (a)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Agent within five (5) Business Days after having
received notice thereof;

 

96



--------------------------------------------------------------------------------

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;

(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(D) the consent of the Swing Line Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates, or (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Line Loans in
accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and

 

97



--------------------------------------------------------------------------------

Assumption, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
4.01, 4.03, 11.04 and 11.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Upon request, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (c) of this Section.

(b) Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(c) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Agent, the Lenders and the Issuing Bank shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.10 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.14 as
though it were a Lender.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (d) of this
Section, the

 

98



--------------------------------------------------------------------------------

Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.01, 4.03 and 4.04 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (a) of this Section.

(d) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 4.01 or 4.03 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 4.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 4.01(e) as though it were a Lender.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Electronic Execution of Assignments. The words “execute,” “execution,”
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Agreement and the transactions contemplated
hereby (including without limitation Assignment and Assumptions, amendments or
other modifications, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Agent pursuant to
procedures approved by it.

(g) Resignation as Issuing Bank or Swing Line Bank after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon thirty (30) days’ notice to the
Borrower and the Lenders, resign as Issuing Bank and/or (ii) upon thirty
(30) days’ notice to the Borrower, resign as Swing Line Bank. In the event of
any such resignation as Issuing Bank or Swing Line Bank, the Borrower shall be
entitled to appoint from among the Lenders a successor Issuing Bank or Swing
Line Bank hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of Bank of America as
Issuing Bank or Swing Line Bank, as the case may be. If Bank of America resigns
as Issuing Bank, it shall retain all the rights and obligations of the Issuing
Bank hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as Issuing Bank and all L/C Obligations with
respect thereto (including the

 

99



--------------------------------------------------------------------------------

right to require the Lenders to make Base Rate Revolving Loans or fund risk
participations in pursuant to Section 3.03(c)). If Bank of America resigns as
Swing Line Bank, it shall retain all the rights of the Swing Line Bank provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.03(b)(ii).

11.09 Treatment of Certain Information; Confidentiality. Each of the Agent, the
Lenders and the Issuing Bank agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
Eligible Assignee invited to be a Lender pursuant to Section 2.17 or (iii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Agent, any Lender, the Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. For
purposes of this Section, “Information” means all information received from the
Company or any Subsidiary relating to the Company or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Agent, any Lender or the Issuing Bank on a nonconfidential basis prior to
disclosure by the Company or any Subsidiary, provided that, in the case of
information received from the Company or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

11.10 Set-off. In addition to any rights and remedies of the Lenders provided by
law, if an Event of Default exists or the Loans have been accelerated, each
Lender, the Issuing Bank and each of their respective Affiliates is hereby
authorized at any time and from time to time, without prior notice to the
Borrower, any such notice being waived by the Borrower to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender, the Issuing Bank or any such
Affiliate to or for the credit or the account of the Borrower against any and
all Obligations owing to such Lender, the Issuing Bank or any such Affiliate now
or hereafter existing, irrespective of whether or not the Agent, such Lender or
the Issuing

 

100



--------------------------------------------------------------------------------

Bank shall have made demand under this Agreement or any Loan Document and
although such Obligations may be contingent or unmatured or are owed to a branch
or office of such Lender or the Issuing Bank different from the branch or office
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Agent for
further application in accordance with the provisions of Section 2.16 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the Issuing Bank and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the Issuing Bank or their respective Affiliates may have. Each
Lender agrees promptly to notify the Borrower and the Agent after any such
set-off and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application.

11.11 Notification of Addresses, Lending Offices, Etc. Each Lender shall notify
the Agent in writing of any changes in the address to which notices to the
Lender should be directed, of addresses of any Lending Office, of payment
instructions in respect of all payments to be made to it hereunder and of such
other administrative information as the Agent shall reasonably request.

11.12 Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which, when so executed, shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument.

11.13 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

11.14 No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and legal benefit of the Borrower, the Company, the Lenders,
the Agent and the Agent-Related Persons, and their permitted successors and
assigns, and no other Person shall be a direct or indirect legal beneficiary of,
or have any direct or indirect cause of action or claim in connection with, this
Agreement or any of the other Loan Documents.

11.15 Governing Law; Jurisdiction; Venue; Etc.

(h) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE

 

101



--------------------------------------------------------------------------------

GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO
THE CONFLICT OF LAW PRINCIPLES THEREOF WHICH WOULD RESULT IN THE APPLICATION OF
THE LAW OF ANOTHER JURISDICTION).

(i) SUBMISSION TO JURISDICTION. EACH OF THE BORROWER AND THE COMPANY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE AGENT, ANY LENDER, THE ISSUING
BANK, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT,
ANY LENDER OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST EACH OF
THE COMPANY, THE BORROWER OR ITS RESPECTIVE PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(j) WAIVER OF VENUE. EACH OF THE BORROWER AND THE COMPANY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(k) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

102



--------------------------------------------------------------------------------

11.16 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Agent or any Lender, provide all
documentation and other information that the Agent or such Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

11.18 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf and notwithstanding that the Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

11.19 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower and the Company acknowledges and agrees, and acknowledges
its respective Affiliates’ understanding, that: (i) (A) the arranging and other
services regarding this Agreement provided by the Agent and the Arranger, are
arm’s-length commercial transactions between each of the Company, the Borrower
and its respective Affiliates, on the one hand, and the Agent and the Arranger,
on the other hand, (B) each of the Borrower and the Company has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of the Borrower and the Company is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Agent and the Arranger each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not,

 

103



--------------------------------------------------------------------------------

and will not be acting as an advisor, agent or fiduciary for the Borrower, the
Company or any of their Affiliates, or any other Person and (B) neither the
Agent nor the Arranger has any obligation to the Borrower, the Company or any of
their Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Agent and the Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the Company and their Affiliates, and neither the Agent
nor the Arranger has any obligation to disclose any of such interests to the
Borrower, the Company or their Affiliates. To the fullest extent permitted by
law, each of the Borrower and the Company hereby waives and releases any claims
that it may have against the Agent and the Arranger with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

11.20 Entire Agreement. This Agreement, together with the other Loan Documents,
embodies the entire agreement and understanding among the Company, the Borrower,
the Lenders and the Agent, and supersedes all prior or contemporaneous
agreements and understandings of such Persons, verbal or written, relating to
the subject matter hereof and thereof.

[Signature Pages Follow]

 

104



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

CBIZ OPERATIONS, INC., as the Borrower By  

 

  Name:   Title: CBIZ, INC. By  

 

  Name:   Title: BANK OF AMERICA, N.A., as Agent By  

 

  Name:   Title: BANK OF AMERICA, N.A., as a Lender and as the Issuing Bank By  

 

  Name:   Title:

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

HUNTINGTON NATIONAL BANK, as a Lender By  

 

  Name:   Title:

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By  

 

  Name:   Title:

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By  

 

  Name:   Title:

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By  

 

  Name:   Title:

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By  

 

  Name:   Title:

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By  

 

  Name:   Title:

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as a Lender By  

 

  Name:   Title:

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.01

Schedule of Revolving Loan Commitments

 

Lender

   Commitment      Pro Rata Share  

Bank of America, N.A.

   $ 65,000,000.00         16.25 % 

JPMorgan Chase Bank, N.A.

   $ 55,000,000.00         13.75 % 

KeyBank National Association

   $ 55,000,000.00         13.75 % 

Fifth Third Bank

   $ 50,000,000.00         12.50 % 

Huntington National Bank

   $ 50,000,000.00         12.50 % 

PNC Bank, National Association

   $ 50,000,000.00         12.50 % 

U.S. Bank National Association

   $ 50,000,000.00         12.50 % 

BMO Harris Bank N.A.

   $ 25,000,000.00         6.25 %    

 

 

    

 

 

 

Total

   $ 400,000,000.00         100.00 %    

 

 

    

 

 

 